Exhibit 10.1

 

Execution Version

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as the same may be amended, restated,
modified, or supplemented from time to time, this “Agreement”) dated as of 
July 16, 2019 (the “Effective Date”) among Solar Capital Ltd., a Maryland
corporation with an office located at 500 Park Avenue, 3rd Floor, New York, NY
10022 (“Solar”), as collateral agent (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”), and the lenders
listed on Schedule 1.1 hereof or otherwise a party hereto from time to time
including Solar in its capacity as a Lender (each a “Lender” and collectively,
the “Lenders”), and Senseonics, Incorporated, a Delaware corporation, with
offices located at 20451 Seneca Meadows Parkway, Germantown, MD 20876 and
Senseonics Holdings, Inc., a Delaware corporation with offices located at 20451
Seneca Meadows Parkway, Germantown, MD 20876 (individually and collectively,
jointly and severally, “Borrower”), provides the terms on which the Lenders
shall lend to Borrower and Borrower shall repay the Lenders.  The parties agree
as follows:

 

1.                                      DEFINITIONS AND OTHER TERMS

 

1.1                               Terms.  Capitalized terms used herein shall
have the meanings set forth in Section 1.3 to the extent defined therein.  All
other capitalized terms used but not defined herein shall have the meaning given
to such terms in the Code.  Any accounting term used but not defined herein
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP.  The term “financial statements” shall include the
accompanying notes and schedules.  Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof and (b) the financial statements delivered hereunder shall be prepared
without giving effect to the implementation of Accounting Standards Codification
606: Revenue from Contracts with Customers.  For the avoidance of doubt, and
without limitation of the foregoing, Permitted Convertible Debt shall at all
times be valued at the full stated principle amount thereof and shall not
include any reduction or appreciation in value of the shares deliverable upon
conversion thereof.

 

1.2                               Section References.  Any section, subsection,
schedule or exhibit references are to this Agreement unless otherwise specified.

 

1.3                               Divisions.  For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

1.4                               Definitions.  The following terms are defined
in the Sections or subsections referenced opposite such terms:

 

“Agreement”

 

Preamble

“Approved Lender”

 

Section 12.1

“Borrower”

 

Preamble

“Claims”

 

Section 12.2

“Collateral Agent”

 

Preamble

“Collateral Agent Report”

 

Exhibit B, Section 5

“Communications”

 

Section 10

“Connection Income Taxes”

 

Exhibit C, Section 1

“Default Rate”

 

Section 2.3(b)

“Effective Date”

 

Preamble

“Event of Default”

 

Section 8

“Excluded Taxes”

 

Exhibit C, Section 1

 

1

--------------------------------------------------------------------------------



 

“FATCA”

 

Exhibit C, Section 1

“Indemnified Person”

 

Section 12.2

“Indemnified Taxes”

 

Exhibit C, Section 1

“Lender” and “Lenders”

 

Preamble

“Lender Transfer”

 

Section 12.1

“New Subsidiary”

 

Section 6.10

“Open Source Licenses”

 

Section 5.2(f)

“Other Connection Taxes”

 

Exhibit C, Section 1

“Other Taxes”

 

Exhibit C, Section 1

“Perfection Certificate” and “Perfection Certificates”

 

Section 5.1

“Participant Register”

 

Section 12.1

“Recipient”

 

Exhibit C, Section 1

“Refinancing Convertible Debt”

 

Section 7.7

“Register”

 

Section 12.1

“Solar”

 

Preamble

“Term Loan”

 

Section 2.2(a)(i)

“Termination Date”

 

Exhibit B, Section 8

“Term Loan”

 

Section 2.2(a)(iii)

“Transfer”

 

Section 7.1

“U.S. Tax Compliance Certificate”

 

Exhibit C, Section 7

“Withholding Agent”

 

Exhibit C, Section 1

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“2018 Indenture” is that certain Base Indenture dated as of January 30, 2018, as
supplemented by that certain First Supplemental Indenture dated as of
January 30, 2018 and that certain second Supplemental Indenture, expected to be
dated on or prior to July 25, 2019, in substantially the form delivered to the
Collateral Agent prior to the Effective Date, between Senseonics Holdings, Inc.
and U.S. Bank National Association, as trustee, as amended, supplemented,
restated or otherwise modified to the extent permitted under this Agreement.

 

“2019 Indenture” is that certain Indenture expected to be dated on or prior to
July 25, 2019 in substantially the form delivered to the Collateral Agent prior
to the Effective Date, between Senseonics Holdings, Inc. and U.S. Bank National
Association, as trustee, as amended, supplemented, restated or otherwise
modified to the extent permitted under this Agreement.

 

“2018 Notes” are those certain 5.25% Convertible Senior Notes due 2023, issued
under the 2018 Indenture, in an aggregate principal amount of up to $52,700,000.

 

“2019 Notes” are those certain 5.25% Convertible Senior Notes due 2024, issued
under the 2019 Indenture, in an aggregate principal amount of up to
$100,000,000.

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made under the Code, and includes, without limitation,
all accounts receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made under the Code.

 

“ACH Letter” is ACH debit authorization in the form of Exhibit G hereto.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive

 

2

--------------------------------------------------------------------------------



 

officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Amortization Date” is August 1, 2021; provided that if the First Interest Only
Extension Conditions are satisfied, then August 1, 2022; provided, further, that
if the Second Interest Only Extension Conditions are satisfied, then the
Amortization Date is August 1, 2023.

 

“Anti-Terrorism Laws” are any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

 

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Agreement”.

 

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (b) commercial paper maturing no more
than one (1) year after its creation and having the highest rating from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,
(c) certificates of deposit maturing no more than one (1) year after issue
provided that the account in which any such certificate of deposit is maintained
is subject to a Control Agreement in favor of Collateral Agent, and (d) any
money market or similar funds that exclusively hold any of the foregoing.

 

“Cash Settlement Conditions” means, with respect to any partial settlement of
conversions in cash in connection with a Make-Whole Fundamental Change (as
defined in the 2019 Indenture) or a redemption notice, satisfaction of each of
the following events: (a) no Default or Event of Default shall exist or result
therefrom, and (b) both immediately before and after such settlement in cash,
Borrower’s Qualified Cash shall be no less than 150% of the outstanding
Obligations at the time of such redemption.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan

 

3

--------------------------------------------------------------------------------



 

Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Collateral Agent’s Lien on any Collateral is governed
by the Uniform Commercial Code in effect in a jurisdiction other than the State
of New York, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.

 

“Collateral Agent” is Solar, not in its individual capacity, but solely in its
capacity as collateral agent on behalf of and for the ratable benefit of the
Secured Parties.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.

 

“Compliance Certificate” is that certain certificate in substantially the form
attached hereto as Exhibit E.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith in accordance with GAAP; but the amount may not exceed the maximum of
the obligations under any guarantee or other support arrangement.
Notwithstanding anything to the contrary in the foregoing, any Permitted Call
Spread Agreement shall not constitute a Contingent Obligation of the Borrower.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower or such Subsidiary, as applicable, and Collateral
Agent pursuant to which Collateral Agent, for the ratable benefit of the Secured
Parties, obtains “control” (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Cross-Default Reference Obligation” has the meaning assigned to such term in
the definition of “Permitted Convertible Debt.”

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.

 

4

--------------------------------------------------------------------------------



 

“Designated Deposit Account” is Borrower’s deposit account, account number
3300887858, maintained at Silicon Valley Bank.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of One
Billion Dollars ($1,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar Taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or vulture fund, as determined by Collateral Agent.  Notwithstanding the
foregoing, (x) in connection with any assignment by a Lender as a result of a
forced divestiture at the request of any regulatory agency, the restrictions set
forth herein shall not apply and Eligible Assignee shall mean any Person or
party and (y) in connection with a Lender’s own financing or securitization
transactions, the restrictions set forth herein shall not apply and Eligible
Assignee shall mean any Person or party providing such financing or formed to
undertake such securitization transaction and any transferee of such Person or
party upon the occurrence of a default, event of default or similar occurrence
with respect to such financing or securitization transaction; provided that no
such sale, transfer, pledge or assignment under this clause (y) shall release
such Lender from any of its obligations hereunder or substitute any such Person
or party for such Lender as a party hereto until Collateral Agent shall have
received and accepted an effective assignment agreement from such Person or
party in form satisfactory to Collateral Agent executed, delivered and fully
completed by the applicable parties thereto, and shall have received such other
information regarding such Eligible Assignee as Collateral Agent reasonably
shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made under the Code, and includes without
limitation all machinery, fixtures, goods, vehicles (including motor vehicles
and trailers), and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Excluded Accounts” shall mean (a) any Collateral Account of Borrower or any
Subsidiary that is used by such Person solely as a payroll account for the
employees of Borrower or its Subsidiaries, provided that the aggregate balance
maintained therein shall not exceed the aggregate amount of such payments to be
paid in the then next two (2) payroll periods or the funds in which consist
solely of funds held by any Loan Party in trust for any director, officer or
employee of any Loan Party or any employee benefit plan maintained by any Loan
Party in the ordinary course of business or funds representing deferred
compensation for the directors and employees of any Loan Party, (b) escrow
accounts, Collateral Accounts and trust accounts, in each case either securing
Permitted Liens or otherwise entered into in the ordinary course of business and
consistent with prudent business practice conduct where the applicable Loan
Party holds the funds exclusively for the benefit of an unaffiliated third
party, provided that the amounts in such accounts do not exceed Five Hundred
Thousand Dollars ($500,000) at any time, (c) accounts that are swept to a zero
balance on a daily basis to a Collateral Account that is subject to a Control
Agreement, (d) Collateral Accounts and securities accounts held in jurisdictions
outside the United States, and (e) segregated accounts holding Medicare/Medicaid
receivables.

 

“Excluded Subsidiary” shall mean (a) any subsidiary that is prohibited by any
applicable law or, on the date such subsidiary is acquired (provided, that such
prohibition is not be created in contemplation of such acquisition), its
organizational documents, in each case, from guaranteeing the Obligations;
(b) any subsidiary that is prohibited by any contractual obligation that existed
on the date any such subsidiary is acquired (provided, that such prohibition is
not created in contemplation of such acquisition) from guaranteeing the
Obligations; (c) any subsidiary to the extent that the provision of any
subsidiary guarantee of the Obligations would require the consent, approval,
license or authorization of any governmental authority which has not been
obtained, any subsidiary that is

 

5

--------------------------------------------------------------------------------



 

subject to such restrictions (provided that after such time that such
restrictions on subsidiary guarantees are waived, lapse, terminate or are no
longer effective, such subsidiary shall no longer be an Excluded Convertible
Subsidiary by virtue of this clause (c)); (d) any wholly-owned Subsidiary
organized under the laws of the United States, any state of the United States or
the District of Columbia that (i) has no material assets other than capital
stock of one or more subsidiaries that are “controlled foreign corporations”
within the meaning of Section 957(a) of the Internal Revenue Code) or (2) is a
subsidiary of a subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Internal Revenue Code) (provided any subsidiary
described in the foregoing clauses (d)(i) or (d)(ii) shall be an Excluded
Convertible Subsidiary only with respect to the subsidiary guarantee of an
obligation of a United States person); (e) any Subsidiary that is not
incorporated or organized under the laws of the United States, any state of the
United States or the District of Columbia; (f) any unrestricted subsidiary under
the 2019 Indenture; and (g) any subsidiary for which the provision of a
subsidiary guarantee would result in a material adverse tax or regulatory
consequence to us or one of our subsidiaries, as applicable.

 

“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Collateral Agent, imminently threatens the ability of Collateral
Agent to realize upon all or any material portion of the Collateral, such as,
without limitation, fraudulent removal, concealment, or abscondment thereof,
destruction or material waste thereof, or failure of Borrower or any of its
Subsidiaries after reasonable demand to maintain or reinstate adequate casualty
insurance coverage, or which, in the judgment of Collateral Agent, could
reasonably be expected to result in a material diminution in value of the
Collateral.

 

“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable Governmental Authority.

 

“Fee Letter” means that certain Fee Letter dated the Effective Date, between
Borrower and Solar, as amended, amended and restated, supplemented or otherwise
modified from time to time.

 

“First Interest Only Extension Conditions” are satisfaction of each of the
following: (a) no default or Event of Default shall have occurred and is
continuing and (b) on or before July 16, 2021, Borrower shall have provided
evidence to Collateral Agent satisfactory to Collateral Agent that Borrower has
achieved the Product Revenue Milestone I.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.

 

“Funding Date” is any date on which the Term Loan is made to or on account of
Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made under the Code, and includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

6

--------------------------------------------------------------------------------



 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body (including, without limitation, the FDA), court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization.

 

“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent for
the benefit of the Secured Parties (including without limitation pursuant to
Section 6.10).

 

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

“Hedging Obligations” means all liabilities under take-or-pay or similar
arrangements or under any interest rate swaps, caps, floors, collars and other
interest hedge or protection agreements, treasury locks, equity forward
contracts, currency agreements or commodity purchase or option agreements or
other interest or exchange rate or commodity price hedging agreements and any
other derivative instruments, in each case, whether the Borrower and its
Subsidiaries are liable contingently or otherwise, as obligor, guarantor or
otherwise, or in respect of which liabilities the Borrower or its Subsidiaries
otherwise assures a creditor against loss.  For the avoidance of doubt, no
Permitted Call Spread Agreement shall constitute a Hedging Obligation.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations,
(d) non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker’s acceptance
or similar instrument, (e) equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person,
(f) obligations secured by a Lien on any asset of such Person, whether or not
such obligation is otherwise an obligation of such Person, (g) “earnouts”,
purchase price adjustments, profit sharing arrangements, deferred purchase money
amounts and similar payment obligations or continuing obligations of any nature
of such Person arising out of purchase and sale contracts, and (h) Contingent
Obligations.  Notwithstanding anything to the contrary in the foregoing, any
Permitted Call Spread Agreement or operating leases shall not constitute
Indebtedness of the Borrower.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions or proceedings
seeking reorganization, arrangement, or other relief.

 

“Insolvent” means not Solvent.

 

“Intellectual Property” means all of Borrower’s or any of its Subsidiaries’
right, title and interest in and to the following:

 

(a)                                 its Copyrights, Trademarks and Patents;

 

(b)                                 any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, operating manuals;

 

(c)                                  any and all source code;

 

(d)                                 any and all design rights which may be
available to Borrower;

 

7

--------------------------------------------------------------------------------



 

(e)                                  any and all claims for damages by way of
past, present and future infringement of any of the foregoing, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the Intellectual Property rights identified above; and

 

(f)                                   all amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents.

 

“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement dated as of the Reaffirmation Date, between Borrower
and Collateral Agent, as the same may from time to time be amended, restated,
modified or otherwise supplemented.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made under the Code,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of any Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IRS” means the United States Internal Revenue Service.

 

“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Tim
Goodnow as of the Effective Date, (ii) Chief Financial Officer, who is Jon
Isaacson as of the Effective Date, and (iii) Chief Medical Officer, who is
Francine R. Kaufman as of the Effective Date.

 

“Knowledge” means to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

“Lender” is any one of the Lenders.

 

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are (a) all reasonable audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses (whether generated
in house or by outside counsel), as well as appraisal fees, fees incurred on
account of lien searches, inspection fees, and filing fees) for preparing,
amending, negotiating and administering the Loan Documents, and (b) all fees and
expenses (including attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
defending and enforcing the Loan Documents (including, without limitation, those
incurred in connection with appeals or Insolvency Proceedings) or otherwise
incurred by Collateral Agent and/or the Lenders in connection with the Loan
Documents.

 

“LIBOR Rate” means the greater of (a) 2.48% per annum, and (b) the rate per
annum rate published by the Intercontinental Exchange Benchmark Administration
Ltd. (the “Service”) (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, as reasonably determined by
Collateral Agent) and Borrower for a term of one month, which determination by
Collateral Agent shall be conclusive in the absence of manifest error.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

8

--------------------------------------------------------------------------------



 

“Loan Documents” are, collectively, this Agreement, the Warrants, the Fee
Letter, each Control Agreement, the Pledge Agreement, the Intellectual Property
Security Agreement, the Perfection Certificates, each Compliance Certificate,
the ACH Letter, the Reaffirmation Agreement, each Loan Payment Request Form, any
Guarantees, any subordination agreements, any note, or notes or guaranties
executed by Borrower or any other Person, any agreements creating or perfecting
rights in the Collateral (including all insurance certificates and endorsements,
landlord consents and bailee consents) and any other present or future agreement
entered into by Borrower, any Guarantor or any other Person for the benefit of
the Lenders and Collateral Agent, as applicable, in connection with this
Agreement; all as amended, restated, or otherwise modified.

 

“Loan Payment Request Form” is that certain form attached hereto as Exhibit D.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Change” is (a) a material adverse change in the business,
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries, when taken as a whole; (b) a material impairment of (i) the
prospect of repayment of any portion of the Obligations, (ii) the legality,
validity or enforceability of any Loan Document, (iii) the rights and remedies
of Collateral Agent or Lenders under any Loan Document except as the result of
the action or inaction of the Collateral Agent or Lenders or (iv) the validity,
perfection or priority of any Lien in favor of Collateral Agent for the benefit
of the Secured Parties on any of the Collateral except as the result of the
action or inaction of the Collateral Agent or Lenders; or (c) the occurrence of
a “Change in Control”, “Fundamental Change” and/or “Make-Whole Fundamental
Change” (each howsoever defined) under any indenture governing any Permitted
Convertible Debt).

 

“Material Agreement” is any license, agreement or other contractual arrangement
required to be disclosed (including amendments thereto) under regulations
promulgated under the Securities Act of 1933 or Securities Exchange Act of 1934,
as may be amended; provided, however, that “Material Agreements” shall exclude
all real estate leases.

 

“Maturity Date” is July 1, 2024.

 

“Monthly Cash Burn” means, for any period of determination, (x) Borrower’s
monthly net income, minus amortization, plus depreciation; plus non-cash stock
compensation, plus non-cash changes in the valuation of Borrower’s warrants that
are required, in each case as applied under GAAP, to be treated as liabilities,
all determined in accordance with GAAP; calculated on a trailing two (2) month
basis, but including the current portion of interest-bearing liabilities due and
payable in the immediately succeeding two (2) month period divided by (y) two
(2).

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Premium, all fees under
the Fee Letter, and any other amounts Borrower owes the Collateral Agent or the
Lenders now or later, in connection with, related to, following, or arising
from, out of or under, this Agreement or, the other Loan Documents (other than
the Warrants), or otherwise, and including interest accruing after Insolvency
Proceedings begin (whether or not allowed) and debts, liabilities, or
obligations of Borrower assigned to the Lenders and/or Collateral Agent in
connection with this Agreement and the other Loan Documents (other than the
Warrants), and the performance of Borrower’s duties under the Loan Documents
(other than the Warrants).

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

9

--------------------------------------------------------------------------------



 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
re-examination certificates, utility models, extensions and
continuations-in-part of the same.

 

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on August 1, 2019.

 

“Permitted Acquisition” means an acquisition by Borrower or any Subsidiary of
any Intellectual Property or all or substantially all of the assets of, all of
the ownership interests in, or a business line or unit or division of another
Person and shall include any foreign corporations; provided that (a) no Event of
Default or event that with the passage of time would result in an Event of
Default shall exist immediately before or immediately after the consummation of
such acquisition, (b) such acquired Person or assets shall be in the same line
of business as is conducted by Borrower as of the Effective Date (or a line of
business reasonably related thereto), (c) such acquisition shall not cause the
focus or locations of Borrower’s and its Subsidiaries’ operations (when taken as
a whole) to be located outside of the United States, (d) such acquisition shall
not constitute a hostile acquisition, (e) any Person organized in the United
States acquired as a result of such acquisition shall become a secured
Guarantor, (f) in connection with such acquisition, neither Borrower nor any of
its Subsidiaries (including for this purpose, the target of the acquisition)
shall acquire or be subject to any Indebtedness or Liens that are not otherwise
permitted hereunder, (g) Borrower has notified the Lenders at least ten
(10) Business Days in advance of entering into such transaction, which notice
shall include a reasonably detailed description of such transaction, (h) all
transactions related to such acquisition shall be consummated in all material
respects in accordance with applicable law, and (i) Borrower shall provide to
the Lenders as soon as available but in any event not later than five
(5) Business Days after the execution thereof, a copy of the executed purchase
agreement or similar agreement with respect to any such acquisition.

 

“Permitted Call Spread Agreements” means (a) any call option transaction
(including, but not limited to, any bond hedge transaction or capped call
transaction) pursuant to which the Borrower acquires an option requiring the
counterparty thereto to deliver to the Borrower shares of common stock of the
Borrower (or other securities or property following a merger event or other
change of the common stock of the Borrower), the cash value thereof or a
combination thereof from time to time upon exercise of such option entered into
by the Borrower in connection with the issuance of Permitted Convertible Debt
(such transaction, a “Bond Hedge Transaction”) and (b) any call option
transaction pursuant to which the Borrower issues to the counterparty thereto
warrants to acquire common stock of the Borrower (or other securities or
property following a merger event or other change of the common stock of the
Borrower) (whether such warrant is settled in shares, cash or a combination
thereof) entered into by the Borrower in connection with the issuance of
Permitted Convertible Debt (such transaction, a “Warrant Transaction”); provided
that (i) the terms, conditions and covenants of each such call option
transaction are customary for agreements of such type, as determined by the
Required Lenders in their commercially reasonable discretion, (ii) the purchase
price for such Bond Hedge Transaction, less the proceeds received by the
Borrower from the sale of any related Warrant Transaction, does not exceed the
net proceeds received by the Borrower from the issuance of the related Permitted
Convertible Debt and (iii) in the case of clause (b) above, such call option
transaction would be classified as an equity instrument in accordance with GAAP.

 

“Permitted Convertible Debt” is: (a) the 2018 Notes, (b) the 2019 Notes, and
(c) any other unsecured notes issued by the Borrower that are convertible into a
fixed number (subject to customary anti-dilution adjustments, “make-whole”
increases and the other customary changes thereto) of shares of common stock of
the Borrower (or other securities or property following a merger event or other
change of the common stock of the Borrower), cash or any combination thereof
(with the amount of such cash or such combination determined by reference to the
market price of such common stock or such other securities); provided that, in
the case of clause (c), the Indebtedness thereunder must satisfy each of the
following conditions: (i) both immediately prior to and after giving effect
(including pro forma effect) thereto, no Default or Event of Default shall exist
or result therefrom, (ii)

 

10

--------------------------------------------------------------------------------



 

such Indebtedness matures after, and does not require any scheduled amortization
or other scheduled or otherwise required payments of principal prior to, the
date that is 180 calendar days after the Maturity Date (it being understood that
none of (x) any provision requiring an offer to purchase such Indebtedness as a
result of change of control or other fundamental change (for the avoidance of
doubt, which change of control or fundamental change shall constitute a Material
Adverse Change hereunder), which purchase is settled on a date no earlier than
the date twenty (20) Business Days following the occurrence of such change of
control or other fundamental change, (y) any “asset sale” provision that is no
less favorable to the Borrower than the corresponding provision under the 2019
Indenture or (z) any early conversion of any Permitted Convertible Debt in
accordance with the terms thereof, in either case, shall violate the foregoing
restriction), (iii) any cross-default or cross-acceleration event of default
(each howsoever defined) provision contained therein that relates to
indebtedness or other payment obligations of Borrower (or any of its
Subsidiaries) (such indebtedness or other payment obligations, a “Cross-Default
Reference Obligation”) contains a cure period of at least thirty (30) calendar
days (after written notice to the issuer of such Indebtedness by the trustee or
to such issuer and such trustee by holders of at least 25% in aggregate
principal amount of such Indebtedness then outstanding) before a default, event
of default, acceleration or other event or condition under such Cross-Default
Reference Obligation results in an event of default under such cross-default or
cross-acceleration provision, (iv) the terms, conditions and covenants (other
than pricing terms determined through a customary marketing process similar to
the process for the 2019 Notes) of such Indebtedness must be customary for
convertible Indebtedness of such type (as determined by the board of directors
of the Borrower, or a committee thereof, in good faith) or no less favorable to
the Company than the 2019 Indenture (including negative covenants), and (v) such
Indebtedness is not guaranteed by any Subsidiary (other than an Excluded
Subsidiary) of the Borrower unless the Obligations are also guaranteed by such
Subsidiary on a secured basis.

 

“Permitted Distributions” are:

 

(a)                                 purchases of capital stock from former or
current employees, officers, consultants and directors pursuant to employee
stock purchase plans, stockholder plans, director or consultant stock option
plans, employee stock option agreements, restricted stock agreements, equity
incentive plans or other similar agreements or plans; provided such purchases do
not exceed Five Hundred Thousand Dollars ($500,000) in the aggregate per fiscal
year; provided, further, that the aggregate amount of purchases or repurchases,
as applicable, permitted pursuant to this clause (a), taken together with the
aggregate amount permitted pursuant to clauses (c) and (g) do not exceed Seven
Hundred Fifty Thousand Dollars ($750,000) in the aggregate per fiscal year;

 

(b)                                 distributions or dividends consisting solely
of equity securities of Borrower or its Subsidiaries;

 

(c)                                  repurchases pursuant to the terms of stock
repurchase agreements; provided that such repurchases do not exceed Five Hundred
Fifty Thousand Dollars ($500,000) in the aggregate per fiscal year; provided,
further, that the aggregate amount of purchases or repurchases, as applicable,
permitted pursuant to this clause (c), taken together with the aggregate amount
permitted pursuant to clauses (c) and (g) do not exceed Seven Hundred Fifty
Thousand Dollars ($750,000) in the aggregate per fiscal year;

 

(d)                                 purchases of capital stock or options,
warrants or other agreements to acquire such capital stock with the proceeds
received from a substantially concurrent issuance of capital stock or
convertible securities; provided that such purchases do not exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate per fiscal year;

 

(e)                                  purchases of capital stock pledged as
collateral for loans to employees; provided that such purchases do not exceed
Five Hundred Thousand Dollars ($500,000) in the aggregate per fiscal year;

 

(f)                                   purchases for value of any rights
distributed in connection with any stockholder rights plan;

 

(g)                                  repurchases of equity interests from former
or current employees, officers, directors or consultants pursuant to equity
repurchases agreements by the cancellation of indebtedness owed by such former
or current employees officers, directors or consultants; provided, that the
aggregate amount of purchases or repurchases, as applicable, permitted pursuant
to this clause (g), taken together with the aggregate amount permitted

 

11

--------------------------------------------------------------------------------



 

pursuant to clauses (a) and (c) do not exceed Seven Hundred Fifty Thousand
Dollars ($750,000) in the aggregate per fiscal year;

 

(h)                                 purchases of capital stock in connection
with the exercise of stock options, warrants or other equity awards by way of
cashless exercise or in connection with the satisfaction of withholding tax
obligations;

 

(i)                                     purchases of fractional shares of
capital stock arising out of stock dividends, splits or combinations or business
combinations or in connection with exercises or conversions of options, warrants
and other convertible securities;

 

(j)                                    dividends and distributions by any
Subsidiary to Borrower or another Subsidiary that is a co-Borrower or a
Guarantor;

 

(k)                                 dividends or any distribution or payment by
any of Borrowers’ Subsidiaries to any Borrower for the purposes of working
capital, payment of interest of outstanding debt or other indebtedness
obligations; and

 

(l)                                     repurchases or other acquisitions of the
2018 Notes with the proceeds of, or in exchange for, the 2019 Notes (together
with cash in respect of any accrued and unpaid interest on any such repurchased
or acquired 2018 Notes), provided that in all cases the aggregate principal
amount of Permitted Convertible Debt shall not exceed the limitations
established in clause (e) of the defined term “Permitted Indebtedness”.

 

“Permitted Indebtedness” is:

 

(a)                                 Borrower’s Indebtedness to the Lenders and
Collateral Agent under this Agreement and the other Loan Documents;

 

(b)                                 Indebtedness existing on the Effective Date
and disclosed on the Perfection Certificate;

 

(c)                                  Indebtedness incurred pursuant to the 2018
Notes and the 2019 Notes;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Permitted Convertible Debt, together with
the 2018 Notes and the 2019 Notes, in an aggregate principal amount not to
exceed $100,000,000;

 

(f)                                   Indebtedness consisting of capitalized
lease obligations and purchase money Indebtedness, in each case incurred by
Borrower or any of its Subsidiaries to finance the acquisition, repair,
improvement or construction of fixed or capital assets or software of such
person, provided that (i) the aggregate outstanding principal amount of all such
Indebtedness does not exceed One Million Dollars ($1,000,000.00) at any time,
and (ii) the principal amount of such Indebtedness does not exceed the lower of
the cost or fair market value of the property so acquired or built or of such
repairs or improvements financed with such Indebtedness (each measured at the
time of such acquisition, repair, improvement or construction is made);

 

(g)                                  Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of Borrower’s
business;

 

(h)                                 Guaranties of Permitted Indebtedness
incurred in the ordinary course of business;

 

(i)                                     intercompany Indebtedness that
constitutes a Permitted Investment under clauses (f) and (i) of the term
“Permitted Investments”;

 

12

--------------------------------------------------------------------------------



 

(j)                                    Indebtedness in respect of letters of
credit, bank guarantees and similar instruments issued for the account of the
Borrower or any Subsidiary in the ordinary course of business not to exceed
$1,000,000;

 

(k)                                 advances or deposits received in the
ordinary course of business from customers or vendors;

 

(l)                                     Indebtedness in respect of netting
services, overdraft protections, payment processing, automatic clearinghouse
arrangements, arrangements in respect of pooled deposit or sweep accounts, check
endorsement guarantees, and otherwise in connection with deposit accounts or
cash management services and Indebtedness arising in connection with automated
clearing house transfer of funds or the use of other payment processing
services;

 

(m)                             “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts (including any indemnification and other similar
obligations incurred in an acquisition), in each case subject to the limitations
in the definition of “Permitted Acquisition”;

 

(n)                                 business credit card Indebtedness for credit
cards not to exceed $500,000;

 

(o)                                 Indebtedness arising in connection with the
financing of insurance premiums;

 

(p)                                 Indebtedness with respect to performance
bonds, appeal bonds and other similar obligations in an aggregate amount not to
exceed Five Hundred Thousand Dollars ($500,000) at any time outstanding;

 

(q)                                 [reserved];

 

(r)                                    Hedging Obligations incurred in the
ordinary course of business not for speculative purposes in an aggregate amount
not to exceed Five Hundred Thousand Dollars ($500,000) at any time outstanding;

 

(s)                                   Guaranties of the obligations of suppliers
and licensees of the Borrower incurred to third parties for the purpose of
enabling such suppliers, customers and licensees to purchase products that will
be supplied, or incorporated into products that will be supplied, to the
Borrower by such supplier or licensee; provided that such obligations guaranteed
do not exceed One Million Dollars ($1,000,000) at any time;

 

(t)                                    other unsecured Indebtedness not to
exceed Five Hundred Thousand Dollars ($500,000) in aggregate principal amount at
any time outstanding; and

 

(u)                                 extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(t) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose materially more burdensome terms upon
Borrower, or its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)                                 Investments disclosed on the Perfection
Certificate and existing on the Effective Date;

 

(b)                                 (i) Investments consisting of cash and Cash
Equivalents and (ii) any Investments permitted by Borrower’s investment policy,
as amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Collateral Agent;

 

(c)                                  Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of Borrower;

 

13

--------------------------------------------------------------------------------



 

(d)                                 Investments consisting of Collateral
Accounts in which Collateral Agent has a perfected Lien (subject to the terms of
this Agreement) for the ratable benefit of the Secured Parties except as
permitted in Section 6.6 hereof;

 

(e)                                  Investments in connection with Transfers
permitted by Section 7.1 and Investments permitted by Section 7.3;

 

(f)                                   Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s board of directors; not to exceed Five Hundred Thousand Dollars
($500,000.00) in the aggregate;

 

(g)                                  Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

 

(h)                                 Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business; provided that this
paragraph (h) shall not apply to Investments of Borrower in any Subsidiary; and

 

(i)                                     Investments (i) by any Borrower,
co-Borrower or Guarantor in another Borrower, co-Borrower or Guarantor, (ii) by
Borrower in Subsidiaries that are not co-Borrowers or Guarantors not to exceed
Five Hundred Thousand Dollars ($500,000) per fiscal year (excluding amounts for
reimbursement of operating expenses which shall be unlimited) and (ii) by
Subsidiaries in Borrower, co-Borrower or Guarantor;

 

(j)                                    Investments in joint ventures, corporate
collaborations or strategic alliances in the ordinary course of Borrower’s
business permitted hereunder; provided that the aggregate amount for cash
consideration for all such cash Investments do not exceed Five Hundred Thousand
Dollars ($500,000) per fiscal year;

 

(k)                                 any Permitted Call Spread Agreements;

 

(l)                                     Permitted Acquisitions, provided that
the cash consideration not exceed $5,000,000 in the aggregate; and

 

(m)                             other Investments not exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate outstanding at any time.

 

“Permitted Licenses” are: (A) licenses of over-the-counter software that is
commercially available to the public; (B) non-exclusive licenses for the use of
the Intellectual Property of Borrower or any of its Subsidiaries entered into in
the ordinary course of business, provided, that, with respect to each such
license described in clause (B), the license constitutes an arms-length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any Intellectual Property and do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign or otherwise Transfer any Intellectual
Property; (C) exclusive licenses for the use of the Intellectual Property of
Borrower or any of its Subsidiaries entered into in the ordinary course of
business, provided, that, with respect to each such license described in this
clause (C), the license (i) constitutes an arms-length transaction, the terms of
which, on their face, do not provide for a sale or assignment of any
Intellectual Property and do not restrict the ability of Borrower or any of its
Subsidiaries, as applicable, to pledge, grant a security interest in or lien on,
or assign or otherwise Transfer any Intellectual Property and (ii) is limited in
territory with respect to a specific geographic country or region (i.e. Japan,
Germany, northern China) outside of the United States; and (D) in-licenses of
Intellectual Property.

 

14

--------------------------------------------------------------------------------



 

“Permitted Liens” are:

 

(a)                                 Liens existing on the Effective Date and
disclosed on the Perfection Certificate or arising under this Agreement and the
other Loan Documents;

 

(b)                                 Liens for Taxes, fees, assessments or other
government charges or levies, either (i) not due and payable or (ii) being
contested in good faith by appropriate proceedings diligently conducted and for
which Borrower maintains adequate reserves on Borrower’s Books in accordance
with GAAP, provided that no notice of any such Lien has been filed or recorded
under the Internal Revenue Code, and the Treasury Regulations adopted
thereunder;

 

(c)                                  Liens securing Indebtedness permitted under
clause (f) of the definition of “Permitted Indebtedness,” provided that (i) such
liens exist prior to the acquisition of, or attach substantially simultaneous
with, or within 120 days after the, acquisition, lease, repair, improvement or
construction of, such property financed or leased by such Indebtedness and
(ii) such liens do not extend to any property of Borrower other than the
property (and proceeds thereof) acquired, leased or built, or the improvements
or repairs, financed by such Indebtedness;

 

(d)                                 Liens of carriers, warehousemen, landlords,
suppliers, mechanics or other Persons that are possessory in nature arising in
the ordinary course of business so long as such Liens attach only to Inventory,
securing liabilities in the aggregate amount not to exceed Five Hundred Thousand
Dollars ($500,000), and which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

 

(e)                                  (i) Liens to secure payment of workers’
compensation, employment insurance, old-age pensions, social security and other
like obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA) and (ii) deposits in respect of letters of credit, bank
guarantees or similar instruments issued for the account of Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

 

(f)                                   Liens incurred in the extension, renewal
or refinancing of the indebtedness secured by Liens described in (a) through
(c), but any extension, renewal or replacement Lien must be limited to the
property encumbered by the existing Lien and the principal amount of the
indebtedness may not increase;

 

(g)                                  leases or subleases of real property
granted in the ordinary course of Borrower’s or any Subsidiary’s business (or,
if referring to another Person, in the ordinary course of such Person’s
business), and leases, subleases, non-exclusive licenses or sublicenses of
personal property (other than Intellectual Property) granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), if the leases, subleases, licenses
and sublicenses do not prohibit granting Collateral Agent or any Lender a
security interest therein;

 

(h)                                 banker’s liens, rights of setoff and Liens
in favor of financial institutions incurred in the ordinary course of business
arising in connection with Borrower’s deposit accounts or securities accounts
held at such institutions solely to secure payment of fees and similar costs and
expenses and provided such accounts are maintained in compliance with
Section 6.6(a) hereof;

 

(i)                                     Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under
Section 8.4 or 8.7; and

 

(j)                                    Permitted Licenses;

 

(k)                                 Security deposits under real property leases
that are made in the ordinary course of business;

 

(l)                                     easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business, and other minor title imperfections
with respect to real

 

15

--------------------------------------------------------------------------------



 

property that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of Borrower or any Subsidiary;

 

(m)                             Deposits to secure Indebtedness permitted under
clause (n) of the definition of Permitted Indebtedness;

 

(n)                                 Liens on proceeds of insurance and unpaid
premiums to secure Indebtedness permitted under clause (o) of the defined term
“Permitted Indebtedness”;

 

(o)                                 Liens in the nature of deposits, or liens on
deposit accounts, to secure (i) the performance of tenders, bids, trade and
commercial contracts, licenses and leases, statutory obligations, surety bonds,
performance bonds, bank guaranties and other obligations of a like nature
incurred in the ordinary course of business (including earnest money deposits in
respect of any asset acquisition) or (ii) indemnification obligations relating
to any disposition; provided that such Liens do no secure Indebtedness for
borrowed money;

 

(p)                                 Good faith deposits required in connection
with any acquisition;

 

(q)                                 To the extent constituting a Lien, escrow
arrangements securing indemnification obligations associated with any
acquisition;

 

(r)                                    Liens (i) on advances of cash or cash
equivalents in favor of the seller of any property to be acquired by the
applicable Person to be applied against the purchase price for such acquisition;
provided that (x) the aggregate amount of such advances shall not exceed the
purchase price of such acquisition and (y) the property is acquired within 90
days following the date of the first such advance so made; and (ii) consisting
of an agreement to dispose of any property in a disposition of assets, in each
case, solely to the extent such acquisition or disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

 

(s)                                   Liens on cash collateral securing
reimbursement obligations of the applicable Person under letters of credit,
securing obligations in an aggregate amount not to exceed One Million Dollars
($1,000,000);

 

(t)                                    Deposits as security for contested taxes
or contested import or customs duties in the ordinary course of business;

 

(u)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(v)                                 Liens on cash collateral and deposits
securing obligations in respect of credit card and/or purchase card arrangements
and payment processing services; provided, that the aggregate amount of does not
exceed Five Hundred Thousand Dollars ($500,000) in the aggregate;

 

(w)                               Liens consisting of any agreement, grant or
option to sell, transfer or dispose of any asset to the extent such sale,
transfer or disposition is not prohibited by the Loan Documents; and

 

(x)                                 Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described above, but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pledge Agreement” means that certain Pledge Agreement dated as of the
Reaffirmation Date, between Borrower and Collateral Agent, as amended, amended
and restated, supplemented or otherwise modified from time to time.

 

16

--------------------------------------------------------------------------------



 

“Prepayment Premium” is, with respect to the Term Loan subject to prepayment,
refinancing, substitution or replacement prior to the Maturity Date, whether by
mandatory or voluntary prepayment, acceleration or otherwise (including, but not
limited to, upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law)), an additional fee payable to
the Lenders in amount equal to:

 

(i)                                     for a prepayment, refinancing,
substitution or replacement made on or after the Effective Date through and
including the first anniversary of the Effective Date, three percent (3.00%) of
the principal amount of the Term Loan prepaid;

 

(ii)                                  for a prepayment, refinancing,
substitution or replacement made after the date which is after the first
anniversary of the Effective Date through and including the second anniversary
of the Effective Date, two percent (2.00%) of the principal amount of the Term
Loans prepaid; and

 

(iii)                               for a prepayment, refinancing, substitution
or replacement made after the date which is after the second anniversary of the
Effective Date and prior to the Maturity Date, one percent (1.00%) of the
principal amount of the Term Loans prepaid.

 

Notwithstanding the foregoing, Lenders agree to waive the Prepayment Premium
with respect to a prepayment in conjunction with a refinancing of the Term Loans
with Solar or Solar’s Affiliates.

 

“Product Revenue” means, with respect to Borrower and its Subsidiaries that are
Guarantors or co-Borrowers, product revenue (determined under GAAP) with respect
to products of Borrower and its Subsidiaries that are Guarantors or
co-Borrowers.

 

“Product Revenue Milestone I” is the achievement by Borrower of Product Revenue
greater than or equal to Forty Million Dollars ($40,000,000.00), calculated on a
trailing six-month basis, subject to verification (including supporting
documents) satisfactory to Collateral Agent.

 

“Product Revenue Milestone II” is the achievement by Borrower of Product Revenue
greater than or equal to Seventy-Five Million Dollars ($75,000,000.00),
calculated on a trailing six-month basis, subject to verification (including
supporting documents) satisfactory to Collateral Agent.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

“Qualified Cash” means the amount of Borrower’s cash and Cash Equivalents held
in accounts subject to a Control Agreement in favor of Collateral Agent.

 

“Reaffirmation Agreement” means that certain Reaffirmation Agreement in a form
agreed to prior to the Closing Date, entered into between the parties hereto and
to be dated as of the date that all conditions under Section 3.2 are met,
provided that such date shall be no later than July 25, 2019.

 

“Reaffirmation Date” means the date all conditions under Section 3.2 are met.

 

“Reaffirmation Drop Dead Time” means 2:00 p.m. (New York time) on July 25, 2019.

 

“Redemption Conditions” means, with respect to any redemption by the Borrower of
any Permitted Convertible Debt, satisfaction of each of the following events:
(a) no Default or Event of Default shall exist or result therefrom, and (b) both
immediately before and after such redemption, Borrower’s Qualified Cash shall be
no less than 150% of the outstanding Obligations at the time of such redemption.

 

17

--------------------------------------------------------------------------------



 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made under the Code.

 

“Registration” means any registration, authorization, approval, license, permit,
clearance, certificate, and exemption issued or allowed by the FDA or state
pharmacy licensing authorities (including, without limitation, new drug
applications, abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals, registrations and authorizations, CE Marks, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits).

 

“Regulatory Action” means an administrative, regulatory, or judicial enforcement
action, proceeding, investigation or inspection, FDA Form 483 notice of
inspectional observation, warning letter, untitled letter, other notice of
violation letter, recall, seizure, Section 305 notice or other similar written
communication, injunction or consent decree, issued by the FDA or a federal or
state court.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board, the Federal
Reserve Bank of New York, and/or a committee officially endorsed or convened by
the Federal Reserve Board and/or the Federal Reserve Bank of New York, or any
successor thereto.

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan other than to an Affiliate
of such Lender, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Term Loan, or (ii) at any time from and
after any Original Lender has assigned or transferred any interest in its Term
Loan, Lenders holding at least sixty six percent (66%) of the aggregate
outstanding principal balance of the Term Loan and, in respect of this clause
(ii), (A) each Original Lender that has not assigned or transferred any portion
of its Term Loan, (B) each assignee or transferee of an Original Lender’s
interest in the Term Loan, but only to the extent that such assignee or
transferee is an Affiliate or Approved Fund of such Original Lender, and (C) any
Person providing financing to any Person described in clauses (A) and (B) above;
provided, however, that this clause (C) shall only apply upon the occurrence of
a default, event of default or similar occurrence with respect to such
financing.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

 

“Second Interest Only Extension Conditions” are satisfaction of each of the
following: (a) the First Interest Only Extension Conditions are satisfied and
(b) Borrower shall have provided evidence to Collateral Agent satisfactory to
Collateral Agent in its reasonable discretion that Borrower has achieved Product
Revenue Milestone II.

 

“Secured Parties” means the Collateral Agent and the Lenders.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made under the Code.

 

18

--------------------------------------------------------------------------------



 

“Solvent” means, with respect to any Person, that (a) the fair salable value of
such Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities, (b) such Person is not left
with unreasonably small capital giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, and (c) such Person is able to
pay its debts (including trade debts) as they mature in the ordinary course
(without taking into account any forbearance and extensions related thereto).

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.  For purposes of Section 8
only, “Subsidiaries” shall exclude any single Subsidiary or group of
Subsidiaries where such Subsidiary’s revenue or such group of Subsidiaries’
revenue (in each case in accordance with GAAP) or assets is less than 5.0% of
the aggregate (A) revenue or (B) assets (including both tangible and intangible,
and measured as the lower of fair market value or book value), of the Borrower
and all its Subsidiaries, in each case measured on a consolidated basis for the
Borrower and all its Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
the Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower and each of its
Subsidiaries connected with and symbolized by such trademarks.

 

“Unqualified Opinion” means an opinion on financial statements from an
independent certified public accounting firm acceptable to Collateral Agent in
its reasonable discretion which opinion shall not include any qualifications or
any going concern limitations other than customary qualifications related to
negative profits and debt maturities within one year of applicable maturity
date.

 

“Warrants” are those certain Warrants to Purchase Stock dated the Reaffirmation
Date, issued by Senseonics Holdings, Inc. in favor of each Lender or such
Lender’s Affiliates.

 

“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Agreement”.

 

2.                                      LOANS AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay each Lender, the outstanding principal amount of
all Term Loans advanced to Borrower by such Lender and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

 

2.2                               Term Loans.

 

(a)                                 Availability. Subject to the terms and
conditions of this Agreement, the Lenders agree, severally and not jointly, to
make a term loan (the “Term Loan”) to Borrower on the Funding Date in an
aggregate principal amount of Forty-Five Million Dollars ($45,000,000.00)
according to each Lender’s Term Loan Commitment as set forth on Schedule 1.1
hereto.  After repayment, the Term Loan may be re-borrowed.

 

(b)                                 Repayment.  Borrower shall make monthly
payments of interest only commencing on the first (1st) Payment Date following
the Funding Date, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date.  Borrower agrees to pay, on the Funding Date, any initial
partial monthly interest payment otherwise due for the period between the

 

19

--------------------------------------------------------------------------------



 

Funding Date and the first Payment Date after the Funding Date.  Commencing on
the Amortization Date, and continuing on the Payment Date of each month
thereafter, Borrower shall (i) make monthly payments of interest, to each Lender
in accordance with its Pro Rata Share, as calculated by Collateral Agent (which
calculations shall be deemed correct absent manifest error) based upon the
effective rate of interest applicable to the Term Loan, as determined in
Section 2.3(a) plus (ii) make consecutive equal monthly payments of principal to
each Lender in accordance with its Pro Rata Share, as calculated by Collateral
Agent (which calculations shall be deemed correct absent manifest error) based
upon: (A) the respective principal amounts of such Lender’s Term Loans
outstanding, and (B) a repayment schedule equal to the number of months
remaining from the Amortization Date through the Maturity Date.  All unpaid
principal and accrued and unpaid interest with respect to the Term Loan is due
and payable in full on the Maturity Date.  The Term Loans may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).

 

(c)                                  Mandatory Prepayments.  If the Term Loans
are accelerated (including, but not limited to, upon the occurrence of a
bankruptcy or insolvency event (including the acceleration of claims by
operation of law)), Borrower shall immediately pay to Lenders, payable to each
Lender in accordance with its respective Pro Rata Share, an amount equal to the
sum of: (i) all outstanding principal of the Term Loans plus accrued and unpaid
interest thereon through the prepayment date, (ii) any fees payable under the
Fee Letter by reason of such prepayment, (iii) the Prepayment Premium, plus
(iv) all other Obligations that are due and payable, including Lenders’ Expenses
and interest at the Default Rate with respect to any past due amounts. 
Notwithstanding (but without duplication with) the foregoing, on the Maturity
Date, if any fees payable under the Fee Letter by reason of such prepayments had
not previously been paid in full in connection with the prepayment of the Term
Loans in full, Borrower shall pay to each Lender in accordance with the terms of
the Fee Letter.  The Prepayment Premium shall also be payable in the event the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means. EACH BORROWER AND GUARANTOR EXPRESSLY WAIVES (TO THE FULLEST EXTENT
IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW
THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT
PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION.

 

(d)                                 Permitted Prepayment of Term Loans. 
Borrower shall have the option to prepay all, but not less than all of the
outstanding principal balance of the Term Loans advanced by the Lenders under
this Agreement, provided Borrower (i) provides written notice to Collateral
Agent of its election to prepay the Term Loans at least five (5) Business Days
prior to such prepayment, and (ii) pays to the Lenders on the date of such
prepayment, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of (A) the outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(B) any fees payable under the Fee Letter by reason of such prepayment, (C) the
Prepayment Premium relating to the prepaid outstanding principal, plus (D) all
other Obligations that are due and payable on such prepayment date, including
any Lenders’ Expenses and interest at the Default Rate (if any) with respect to
any past due amounts.

 

2.3                               Payment of Interest on the Term Loans.

 

(a)                                 Interest Rate.  Subject to Section 2.3(b),
the principal amount outstanding under the Term Loans shall accrue interest at a
floating per annum rate equal to the LIBOR Rate in effect from time to time plus
6.50%, which aggregate interest rate shall be determined by Collateral Agent on
the third Business Day prior to the Funding Date of the Term Loan and on the
date occurring on the first Business Day of the month prior to each Payment Date
occurring thereafter, which interest shall be payable monthly in arrears in
accordance with Sections 2.2(b) and 2.3(e).  Except as set forth in
Section 2.2(b), such interest shall accrue commencing on, and including, the
Funding Date, and shall accrue on the principal amount outstanding under the
Term Loan through and including the day on which the Term Loan is paid in full
(or any payment is made hereunder).

 

(b)                                 Default Rate. Immediately upon the
occurrence and during the continuance of an Event of Default, all Obligations
shall accrue interest at a fixed per annum rate equal to the rate that is
otherwise applicable thereto plus five percentage points (5.00%) (the “Default
Rate”).  Payment or acceptance of the increased interest rate provided in this
Section 2.3(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Collateral Agent.

 

20

--------------------------------------------------------------------------------



 

(c)                                  360-Day Year.  Interest shall be computed
on the basis of a three hundred sixty (360) day year for the actual number of
days elapsed.

 

(d)                                 Debit of Accounts.  Collateral Agent and
each Lender may debit (or ACH) any deposit accounts, maintained by Borrower or
any of its Subsidiaries, including the Designated Deposit Account, for principal
and interest payments or any other amounts Borrower owes the Lenders under the
Loan Documents when due.  Any such debits (or ACH activity) shall not constitute
a set-off.

 

(e)                                  Payments.  Except as otherwise expressly
provided herein, all payments by Borrower under the Loan Documents shall be made
to the respective Lender to which such payments are owed, at such Person’s
office in immediately available funds on the date specified herein. Unless
otherwise provided, interest is payable monthly on the Payment Date of each
month.  Payments of principal and/or interest received after 12:00 noon Eastern
time are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business Day, the payment is
due the next Business Day and additional fees or interest, as applicable, shall
continue to accrue until paid. All payments to be made by Borrower hereunder or
under any other Loan Document, including payments of principal and interest, and
all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.  Collateral Agent may at its discretion and with
prior notice of at least one (1) Business Day, initiate debit entries to
Borrower’s account as authorized on the ACH Letter (i) on each payment date of
all Obligations then due and owing, (ii) at any time any payment due and owing
with respect to Lender Expenses, and (iii) upon an Event of Default, any other
Obligations outstanding.

 

2.4                               Fees.  Borrower shall pay to Collateral Agent
and/or Lenders (as applicable) the following fees, which shall be deemed fully
earned and non-refundable upon payment:

 

(a)                                 Fee Letter.  When due and payable under the
terms of the Fee Letter, to Collateral Agent and each Lender, as applicable, the
fees set forth in the Fee Letter.

 

(b)                                 Prepayment Premium.  The Prepayment Premium,
when due hereunder, to be shared between the Lenders in accordance with their
respective Pro Rata Shares.  Borrower expressly agrees (to the fullest extent
that each may lawfully do so) that: (i) the Prepayment Premium is reasonable and
is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (ii) the Prepayment Premium shall be
payable notwithstanding the then prevailing market rates at the time payment is
made; (iii) there has been a course of conduct between Collateral Agent, Lenders
and Borrower giving specific consideration in this transaction for such
agreement to pay the Prepayment Premium and (iv) Borrower shall be estopped
hereafter from claiming differently than as agreed to in this paragraph.
Borrower expressly acknowledges that its agreement to pay the Prepayment Premium
to Lenders as herein described is a material inducement to Lenders to provide
the Term Loan Commitments and make the Term Loans.

 

(c)                                  Lenders’ Expenses.  All Lenders’ Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

 

Borrower agrees that, in the event that the Funding Date does not occur by the
Reaffirmation Drop Dead Time, Borrower shall pay the fees and Lenders’ Expenses
as specified in this Section 2.4 by no later than July 25, 2019.

 

2.5                               Taxes; Increased Costs.  Borrower, Collateral
Agent and the Lenders each hereby agree to the terms and conditions set forth on
Exhibit C attached hereto.

 

2.6                               Secured Promissory Notes.  If requested by a
Lender after the Reaffirmation Date, the Term Loans shall be evidenced by a
Secured Promissory Note or Notes in the form attached as Exhibit H hereto (each
a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement.  Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of the Term
Loan or (as the case may be) the receipt of such payment.  The

 

21

--------------------------------------------------------------------------------



 

outstanding amount of the Term Loan set forth on such Lender’s Secured
Promissory Note Record shall be, absent manifest error, prima facie evidence of
the principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender’s Secured
Promissory Note Record shall not limit or otherwise affect the obligations of
Borrower under any Secured Promissory Note or any other Loan Document to make
payments of principal of or interest on any Secured Promissory Note when due. 
Upon receipt of an affidavit of an officer of a Lender as to the loss, theft,
destruction, or mutilation of its Secured Promissory Note, Borrower shall issue,
in lieu thereof, a replacement Secured Promissory Note in the same principal
amount thereof and of like tenor.

 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Effective Date.  This
Agreement becoming effective is subject to the condition precedent that
Collateral Agent and each Lender shall consent to or shall have received, in
form and substance satisfactory to Collateral Agent and each Lender, such
documents, and completion of such other matters, as Collateral Agent and each
Lender may reasonably deem necessary or appropriate, including, without
limitation:

 

(a)                                 original Loan Documents (other than the
Reaffirmation Agreement and the other Loan Documents to be delivered pursuant to
Section 3.2), each duly executed by Borrower and each Subsidiary, as applicable;

 

(b)                                 a completed Perfection Certificate for
Borrower and each of its Subsidiaries;

 

(c)                                  a duly executed Fee Letter;

 

(d)                                 the Operating Documents and good standing
certificates of Borrower and its Subsidiaries certified by the Secretary of
State (or equivalent agency) of Borrower’s and such Subsidiaries’ jurisdiction
of organization or formation and each jurisdiction in which Borrower and each
Subsidiary is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;

 

(e)                                  a certificate of Borrower in substantially
the form of Exhibit F hereto executed by the Secretary of Borrower with
appropriate insertions and attachments, including with respect to (i) the
Operating Documents of Borrower (which Certificate of Incorporation of Borrower
shall be certified by the Secretary of State of the State of Delaware) and
(ii) the resolutions adopted by Borrower’s board of directors for the purpose of
approving the transactions contemplated by the Loan Documents;

 

(f)                                   certified copies, dated as of date no
earlier than thirty (30) days prior to the Effective Date, of financing
statement searches, as Collateral Agent shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Term Loan, will be terminated or released; and

 

(g)                                  payment of the closing fee payable under
the terms of the Fee Letter.

 

3.2                               Conditions Precedent to Funding Date.  Each
Lender’s obligation to make the Term Loan is subject to the condition precedent
that Collateral Agent and each Lender shall consent to or shall have received,
in form and substance satisfactory to Collateral Agent and each Lender, such
documents, and completion of such other matters, as Collateral Agent and each
Lender may reasonably deem necessary or appropriate, including, without
limitation:

 

(a)                                 receipt by Collateral Agent of an executed
Loan Payment Request Form in the form of Exhibit D attached hereto;

 

(b)                                 evidence satisfactory to Collateral Agent
and the Lenders that Borrower has received unrestricted (including not subject
to any clawback, redemption, escrow or similar contractual restriction) net cash
proceeds of not less than Forty Million Dollars ($40,000,000.00) from the
issuance and/or sale by Borrower of

 

22

--------------------------------------------------------------------------------



 

Permitted Convertible Debt or its common stock with investors and on terms and
conditions reasonably satisfactory to Lenders;

 

(c)                                  a duly executed Reaffirmation Agreement
dated as of the Reaffirmation Date;

 

(d)                                 a duly executed Pledge Agreement dated as of
the Reaffirmation Date;

 

(e)                                  a duly executed Intellectual Property
Security Agreement dated as of the Reaffirmation Date;

 

(f)                                   duly executed Warrants dated the
Reaffirmation Date;

 

(g)                                  a duly executed legal opinion of counsel to
Borrower dated as of the Reaffirmation Date;

 

(h)                                 evidence satisfactory to Collateral Agent
and the Lenders that the insurance policies required by Section 6.5 hereof are
in full force and effect, together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements in favor of Collateral
Agent, for the ratable benefit of the Secured Parties;

 

(i)                                     a payoff letter in form and substance
satisfactory to Agent and the Lenders evidencing the repayment in full and
release of liens with respect to Borrower’s existing Indebtedness;

 

(j)                                    duly executed Control Agreements with
respect to any Collateral Accounts maintained by Borrower or any of its
Subsidiaries;

 

(k)                                 the representations and warranties in
Section 5 hereof shall be true, accurate and complete in all material respects
on such Funding Date; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date,
and no Event of Default shall have occurred and be continuing or result from the
funding of the Term Loan;

 

(l)                                     in such Lender’s reasonable discretion,
there has not been any Material Adverse Change;

 

(m)                             no Event of Default or an event that with the
passage of time could result in an Event of Default, shall exist;

 

(n)                                 payment of the fees and Lenders’ Expenses
then due as specified in Section 2.4 hereof; and

 

(o)                                 the Reaffirmation Date shall have occurred
prior to the Reaffirmation Drop Dead Time.

 

3.3                               Covenant to Deliver.  Borrower agrees to
deliver to Collateral Agent and the Lenders each item required to be delivered
to Collateral Agent under this Agreement as a condition precedent to the Term
Loan.  Borrower expressly agrees that any Term Loan made prior to the receipt by
Collateral Agent or any Lender of any such item shall not constitute a waiver by
Collateral Agent or any Lender of Borrower’s obligation to deliver such item,
and any such Term Loan in the absence of a required item shall be made in each
Lender’s sole discretion.

 

3.4                               Procedures for Borrowing.  Subject to the
prior satisfaction of all other applicable conditions to the making of the Term
Loan set forth in this Agreement, to obtain the Term Loan, Borrower shall notify
the Lenders (which notice shall be irrevocable) by electronic mail, facsimile,
or telephone by 12:00 noon New York City time three (3) Business Days prior to
the date the Term Loan is to be made.  Together with any such electronic,
facsimile or telephonic notification, Borrower shall deliver to Collateral Agent
by electronic mail or facsimile a completed Loan Payment Request Form executed
by a Responsible Officer or his or her designee.  The Collateral Agent may rely
on any telephone notice given by a person whom Collateral Agent reasonably
believes is a

 

23

--------------------------------------------------------------------------------



 

Responsible Officer or designee. On the Funding Date of the Term Loan, each
Lender shall credit and/or transfer (as applicable) to the Designated Deposit
Account, an amount equal to its Term Loan Commitment in respect of the Term
Loan.

 

3.5                               Post-Closing Obligations.  Notwithstanding any
provision herein or in any other Loan Document to the contrary, to the extent
not actually delivered on or prior to the Effective Date, the Borrowers shall,
and shall cause each applicable Subsidiary to:

 

(a)                                 deliver to Collateral Agent evidence
satisfactory to Collateral Agent and the Lenders that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Collateral Agent, for the ratable benefit of the
Secured Parties, no later than thirty (30) days after the Effective Date (or
such later date as Collateral Agent may agree, in each case, not to exceed
thirty (30) days thereafter); and

 

(b)                                 deliver to Collateral Agent a landlord’s
consent executed in favor of Collateral Agent in respect of all of Borrower’s
and each Subsidiaries’ leased locations no later than thirty (30) days after the
Effective Date (or such later date as Collateral Agent may agree, in each case,
not to exceed fifteen (15) days thereafter).

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  On and subject to
the occurrence of the Reaffirmation Date, Borrower shall grant and reaffirm the
following: Borrower hereby grants Collateral Agent, for the ratable benefit of
the Secured Parties, to secure the payment and performance in full of all of the
Obligations, a continuing first priority security interest in, and pledges to
Collateral Agent, for the ratable benefit of the Secured Parties, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products and supporting obligations (as defined in
the Code) in respect thereof.

 

If Borrower shall acquire any commercial tort claim (as defined in the Code),
Borrower shall grant to Collateral Agent, for the ratable benefit of the Secured
Parties, a first priority security interest therein and in the proceeds and
products and supporting obligations (as defined in the Code) thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Collateral Agent.

 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to extend Term Loans has terminated, Collateral Agent shall, at the sole cost
and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.

 

4.2                               Authorization to File Financing Statements. 
On and subject to the occurrence of the Reaffirmation Date, Borrower shall agree
to and reaffirm the following: Borrower hereby authorizes Collateral Agent to
file financing statements or take any other action required to perfect
Collateral Agent’s security interests in the Collateral (held for the ratable
benefit of the Secured Parties), without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Collateral Agent’s interest or
rights under the Loan Documents.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows:

 

5.1                               Due Organization, Authorization: Power and
Authority.  Borrower and each of its Subsidiaries is duly existing and in good
standing as a Registered Organization in its jurisdictions of organization or
formation and Borrower and each of its Subsidiaries is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its businesses or its ownership of property requires that it be so qualified
except where the failure to do so could not reasonably be expected to have a
Material Adverse Change.  In connection with this Agreement, Borrower and each
of its Subsidiaries has delivered to Collateral Agent a completed perfection
certificate and any updates or supplements thereto on, before or after the
Effective Date (each a “Perfection

 

24

--------------------------------------------------------------------------------



 

Certificate” and collectively, the “Perfection Certificates”).  For the
avoidance of doubt, Collateral Agent and Lenders agree that the Borrower may
from time to time update certain information in the Perfection Certificates
after the Effective Date to the extent permitted by one or more specific
provisions in this Agreement.  Borrower represents and warrants that all the
information set forth on the Perfection Certificates pertaining to Borrower and
each of its Subsidiaries is accurate and complete, in all non-ministerial
respects.

 

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is, or they are, a party have been duly
authorized, and do not (i) conflict with any of Borrower’s or such Subsidiaries’
organizational documents, including its respective Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law applicable thereto, (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which Borrower or such Subsidiary, or
any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or are being obtained
pursuant to Section 6.1(b), or (v) constitute an event of default under any
Material Agreement by which Borrower, any of its Subsidiaries or any of their
respective properties, is bound.  Neither Borrower nor any of its Subsidiaries
is in default under any Material Agreement to which it is a party or by which it
or any of its assets is bound in which such default could reasonably be expected
to have a Material Adverse Change.

 

5.2                               Collateral.

 

(a)                                 Borrower and each its Subsidiaries have good
title to, have rights in, and the power to transfer each item of the Collateral
upon which it purports to grant a Lien under the Loan Documents, free and clear
of any and all Liens except Permitted Liens, and neither Borrower nor any of its
Subsidiaries have any Deposit Accounts, Securities Accounts, Commodity Accounts
or other investment accounts other than the Collateral Accounts or the other
investment accounts, if any, described in the Perfection Certificates delivered
to Collateral Agent in connection herewith in respect of which Borrower or such
Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein as
required under this Agreement. The Accounts are bona fide, existing obligations
of the Account Debtors.

 

(b)                                 The security interest granted herein is and
shall at all times continue to be a first priority perfected security interest
in the Collateral, subject only to involuntary Permitted Liens that, under
applicable law, have priority over Collateral Agent’s Lien.

 

(c)                                  On the Effective Date, and except as
disclosed on the Perfection Certificate (i) the Collateral is not in the
possession of any third party bailee, and (ii)  no such third party bailee
possesses components of the Collateral in excess of Five Hundred Thousand
Dollars ($500,000.00).

 

(d)                                 All Inventory and Equipment is in all
material respects of good and marketable quality, free from material defects.

 

(e)                                  Borrower and each of its Subsidiaries is
the sole owner of the Intellectual Property each respectively purports to own,
free and clear of all Liens other than Permitted Liens and over the counter
software that is commercially available to the public.  Except as noted on the
Perfection Certificate (which, upon the consummation of a transaction not
prohibited by this Agreement, may be updated to reflect such transaction),
neither Borrower nor any of its Subsidiaries is a party to, nor is bound by, any
material license or other Material Agreement.

 

(f)                                   None of Borrower or any of its
Subsidiaries has used any software or other materials that are subject to an
open-source or similar license (including the General Public License, Lesser
General Public License, Mozilla Public License, or Affero License)
(collectively, “Open Source Licenses”) in a manner that would cause any software
or other materials owned by any Borrower or used in any Borrower products to
have to be (i) distributed to third parties at no charge or a minimal charge,
(ii) licensed to third parties for the purpose of creating modifications or
derivative works, or (iii) subject to the terms of such Open Source License.

 

25

--------------------------------------------------------------------------------



 

5.3                               Litigation.  Except as disclosed on the
Perfection Certificate or with respect to which Borrower has provided notice as
required hereunder, there are no actions, suits, investigations, or proceedings
pending or, to the Knowledge of the Responsible Officers, threatened in writing
by or against Borrower or any of its Subsidiaries involving more than Five
Hundred Thousand Dollars ($500,000.00).

 

5.4                               No Material Adverse Change; Financial
Statements.  All consolidated financial statements for Borrower and its
consolidated Subsidiaries, delivered to Collateral Agent fairly present, in
conformity with GAAP, and in all material respects the consolidated financial
condition of Borrower and its consolidated Subsidiaries, and the consolidated
results of operations of Borrower and its consolidated Subsidiaries as of and
for the dates presented.  Since December 31, 2018, there has not been a Material
Adverse Change.

 

5.5                               Solvency.  Borrower is Solvent.  Borrower and
each of its Subsidiaries, when taken as a whole, is Solvent.

 

5.6                               Regulatory Compliance.  Neither Borrower nor
any of its Subsidiaries is an “investment company” or a company “controlled” by
an “investment company” under the Investment Company Act of 1940, as amended. 
Neither Borrower nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower and each of its Subsidiaries
has complied in all material respects with the Federal Fair Labor Standards
Act.  Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Neither Borrower nor any of its Subsidiaries has violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a Material Adverse Change.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s Knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with material applicable laws.  Borrower and each of its
Subsidiaries has obtained all material consents, approvals and authorizations
of, made all declarations or filings with, and given all notices to, all
Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

 

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the Knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

5.7                               Investments.  Neither Borrower nor any of its
Subsidiaries owns any stock, shares, partnership interests or other equity
securities except for Permitted Investments.

 

5.8                               Tax Returns and Payments; Pension
Contributions.  Borrower and each of its Subsidiaries have timely filed all
required tax returns and reports (or extensions thereof), and Borrower and each
of its Subsidiaries, have timely paid all foreign, federal, state, and local
Taxes, assessments, deposits and contributions owed by Borrower and such
Subsidiaries in an amount greater than One Hundred Thousand Dollars ($100,000),
in all jurisdictions in which Borrower or any such Subsidiary is subject to
Taxes, including the United States, unless such Taxes are being contested in
accordance with the next sentence.  Borrower and each of its Subsidiaries, may
defer payment of any contested Taxes, provided that Borrower or such Subsidiary,
(a) in good faith contests its obligation to pay the Taxes by appropriate
proceedings promptly and diligently instituted and conducted; (b) maintains
adequate reserves or other appropriate provisions on its books in accordance
with GAAP, and provide that such action would not involve, in the reasonable
judgment of Collateral Agent, any risk of the sale, forfeiture or loss of any
material portion of the Collateral.  Neither Borrower nor any of its
Subsidiaries is aware of any claims or adjustments proposed for any of
Borrower’s or such Subsidiary’s, prior Tax years which could result in
additional taxes greater than One Hundred Thousand Dollars ($100,000) becoming
due and payable by Borrower or its

 

26

--------------------------------------------------------------------------------



 

Subsidiaries.  Borrower and each of its Subsidiaries have paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and neither Borrower nor any of its
Subsidiaries has, withdrawn from participation in, has permitted partial or
complete termination of, or has permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower or its Subsidiaries, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

 

5.9                               Use of Proceeds.  Borrower shall use the
proceeds of the Term Loans to repay Oxford Finance LLC, as working capital and
to fund its general business requirements, and not for personal, family,
household or agricultural purposes.

 

5.10                        Full Disclosure.  No written representation,
warranty or other statement of Borrower or any of its Subsidiaries in any
certificate or written statement, when taken as a whole, given to Collateral
Agent or any Lender, as of the date such representation, warranty, or other
statement was made, taken together with all such written certificates and
written statements given to Collateral Agent or any Lender, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading (it
being recognized that projections and forecasts provided by Borrower in good
faith and based upon reasonable assumptions are not viewed as facts and that
actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).

 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following on and after the Reaffirmation Date:

 

6.1                               Government Compliance.

 

(a)                                 Other than specifically permitted hereunder,
maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change. Comply with all laws, ordinances and
regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.

 

(b)                                 Obtain and keep in full force and effect,
all of the material Governmental Approvals necessary for the performance by
Borrower and its Subsidiaries of their respective businesses and obligations
under the Loan Documents and the grant of a security interest to Collateral
Agent for the ratable benefit of the Secured Parties, in all of the Collateral.

 

6.2                               Financial Statements, Reports, Certificates;
Notices.

 

(a)                                 Deliver to each Lender:

 

(i)                                     as soon as available, but no later than
forty-five (45) days after the last day of each month, a company prepared
consolidated balance sheet, income statement and cash flow statement, subject to
year-end adjustments and the absence of footnotes, covering the consolidated
operations of Borrower and its consolidated Subsidiaries for such month
certified by a Responsible Officer and in a form reasonably acceptable to the
Collateral Agent;

 

(ii)                                  as soon as available, but no later than
forty-five (45) days after the last day of each of Borrower’s first three fiscal
quarters, a company prepared consolidated and, if prepared by Borrower,
consolidating balance sheet, income statement and cash flow statement covering
the consolidated operations of Borrower and its consolidated Subsidiaries for
such fiscal quarter certified by a Responsible Officer and in a form reasonably
acceptable to the Collateral Agent;

 

27

--------------------------------------------------------------------------------



 

(iii)                               as soon as available, but no later than
ninety (90) days after the last day of Borrower’s fiscal year or within five
(5) days of filing of the same with the SEC, audited consolidated financial
statements covering the consolidated operations of Borrower and its consolidated
Subsidiaries for such fiscal year, prepared under GAAP, consistently applied,
together with an Unqualified Opinion on the financial statements;

 

(iv)                              as soon as available after approval thereof by
Borrower’s board of directors, but no later than the earlier of (x) ten
(10) days’ after such approval and (y) March 1 of such year, Borrower’s annual
financial projections for the entire current fiscal year as approved by
Borrower’s board of directors; provided that, any revisions to such projections
approved by Borrower’s board of directors shall be delivered to Collateral Agent
and the Lenders no later than seven (7) days after such approval);

 

(v)                                 within five (5) days of delivery, copies of
all non-ministerial material statements, reports and notices made available
generally to Borrower’s security holders or holders of the 2018 Notes or the
2019 Notes and/or Permitted Convertible Debt (other than materials provided to
members of Borrower’s board of directors solely in their capacities as security
holder); provided, however, the foregoing may be subject to such exclusions and
redactions as Borrower deems reasonably necessary, in the exercise of its good
faith judgment, in order to (i) preserve the confidentiality of highly sensitive
information, (ii) prevent impairment of the attorney client privilege or
(iii) conflict of interest with Lenders for new financing;

 

(vi)                              within five (5) days of filing, all reports on
Form 10-K, 10-Q and 8-K filed with the Securities and Exchange Commission;

 

(vii)                           [reserved];

 

(viii)                        as soon as available, but no later than thirty
(30) days after the last day of each month, copies of the month-end account
statements for each Collateral Account maintained by Borrower or its
Subsidiaries, which statements may be provided to Collateral Agent and each
Lender by Borrower or directly from the applicable institution(s);

 

(ix)                              prompt delivery of (and in any event within
five (5) days after the same are sent or received) copies of all material
correspondence, reports, documents and other filings with any Governmental
Authority that could reasonably be expected to have a material adverse effect on
any of the Governmental Approvals material to Borrower’s business or that
otherwise could reasonably be expected to have a Material Adverse Change;

 

(x)                                 prompt notice of any event that (A) could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property or (B) could reasonably be expected to result in a
Material Adverse Change;

 

(xi)                              written notice delivered at least ten
(10) days’ prior to Borrower’s creation of a New Subsidiary in accordance with
the terms of Section 6.10);

 

(xii)                           written notice delivered at least twenty (20)
days’ prior to Borrower’s (A) adding any new offices or business locations,
including warehouses (unless such new offices or business locations contain less
than Five Hundred Thousand Dollars ($500,000.00) or such location involves a
contract manufacturer) in assets or property of Borrower or any of its
Subsidiaries), (B) changing its respective jurisdiction of organization,
(C) changing its organizational structure or type, (D) changing its respective
legal name, or (E) changing any organizational number(s) (if any) assigned by
its respective jurisdiction of organization;

 

(xiii)                        upon Borrower becoming aware of the existence of
any Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default, prompt (and in any event
within three (3) Business Days) written notice of such occurrence, which such
notice shall include a reasonably detailed description of such Event of Default
or event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default, and Borrower’s proposal regarding how to cure
such Event of Default or event;

 

28

--------------------------------------------------------------------------------



 

(xiv)                       immediate notice if Borrower or such Subsidiary has
Knowledge that Borrower, or any Subsidiary or Affiliate of Borrower, is listed
on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering;

 

(xv)                          notice of any commercial tort claim (as defined in
the Code) or letter of credit rights (as defined in the Code) held by Borrower
or any Guarantor, in each case in an amount greater than Five Hundred Thousand
Dollars ($500,000.00) and of the general details thereof;

 

(xvi)                       if Borrower or any of its Subsidiaries is not now a
Registered Organization but later becomes one, written notice of such occurrence
and information regarding such Person’s organizational identification number
within seven (7) Business Days of receiving such organizational identification
number;

 

(xvii)                    an updated Perfection Certificate to reflect any
amendments, modifications and updates, if any, to certain information in the
Perfection Certificate after the Effective Date to the extent such amendments,
modifications and updates are permitted by one or more specific provisions in
this agreement; provided that delivery of such updated Perfection Certificate
shall only be required once every six (6) months, starting with the month ending
December 31, 2019; and

 

(xviii)                 other information as reasonably requested by Collateral
Agent or any Lender.

 

Notwithstanding the foregoing, the financial statements required to be delivered
pursuant to clauses (ii) and (iii) above may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents, or provides a link thereto, on Borrower’s website
on the internet at Borrower’s website address.

 

(b)                                 Concurrently with the delivery of the
financial statements specified in Section 6.2(a)(i) above but no later than
forty-five (45) days after the last day of each month, deliver to each Lender:

 

(i)                                     a duly completed Compliance Certificate
signed by a Responsible Officer;

 

(ii)                                  written notice of the commencement of, and
any material development in, the proceedings contemplated by Section 5.8 hereof;

 

(iii)                               prompt written notice of any litigation or
governmental proceedings pending or threatened (in writing) against Borrower or
any of its Subsidiaries, which could reasonably be expected to result in damages
or costs to Borrower or any of its Subsidiaries of Five Hundred Thousand Dollars
($500,000.00).

 

(c)                                  Keep proper, complete and true books of
record and account in accordance with GAAP in all material respects.  Borrower
shall, and shall cause each of its Subsidiaries to, allow, at the sole cost of
Borrower, Collateral Agent or any Lender, during regular business hours upon
reasonable prior notice (provided that no notice shall be required when an Event
of Default has occurred and is continuing), to visit and inspect any of its
properties, to examine and make abstracts or copies from any of its books and
records, and to conduct a collateral audit and analysis of its operations and
the Collateral.  Such audits shall be conducted no more often than twice every
year unless (and more frequently if) an Event of Default has occurred and is
continuing.

 

6.3                               Inventory; Returns.  Keep all Inventory in
good and marketable condition, free from material defects.  Returns and
allowances between Borrower, or any of its Subsidiaries, as applicable, and
their respective Account Debtors shall follow Borrower’s, or such Subsidiary’s,
customary practices as they exist as of the Effective Date. Borrower must
promptly notify Collateral Agent and the Lenders of all returns, recoveries,
disputes and claims that involve more than Five Hundred Thousand Dollars
($500,000.00) individually or in the aggregate in any calendar year.

 

6.4                               Taxes; Pensions.  Timely file, and require
each of its Subsidiaries to timely file (or obtain timely extensions therefor),
all required tax returns and reports, and timely pay, and require each of its
Subsidiaries to

 

29

--------------------------------------------------------------------------------



 

timely pay, all foreign, federal, state, and local Taxes, assessments, deposits
and contributions owed by Borrower or its Subsidiaries, except as otherwise
permitted pursuant to the terms of Section 5.8 hereof; deliver to the Lenders,
on demand, appropriate certificates attesting to such payments; and pay all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with the terms of such plans.

 

6.5                               Insurance.  Keep Borrower’s and its
Subsidiaries’ business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s and its Subsidiaries’ industry and location
and as Collateral Agent may reasonably request.  Insurance policies shall be in
a form, with companies, and in amounts that are reasonably satisfactory to
Collateral Agent and Lenders.  Subject to Section 3.5, all property policies
shall have a lender’s loss payable endorsement showing Collateral Agent as
lender loss payee and shall waive subrogation against Collateral Agent, and all
liability policies shall show, or have endorsements showing, Collateral Agent
(for the ratable benefit of the Secured Parties), as additional insured. 
Subject to Section 3.5, Collateral Agent shall be named as lender loss payee
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral, and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, that it will give the Collateral
Agent thirty (30) (ten (10) days for nonpayment of premium) days prior written
notice before any such policy or policies shall be canceled.  At Collateral
Agent’s request, Borrower shall deliver to the Collateral Agent certified copies
of policies and evidence of all premium payments.  Proceeds payable under any
policy shall, at Collateral Agent’s option, be payable to Collateral Agent, for
the ratable benefit of the Secured Parties, on account of the then-outstanding
Obligations.  Notwithstanding the foregoing, with respect to proceeds of any
casualty policy in an aggregate amount up to One Million Five Hundred Thousand
Dollars ($1,500,000), (a) so long as no Event of Default has occurred and is
continuing, Borrower shall have the option of applying such proceeds within one
hundred eighty (180) days of receipt thereof toward the replacement promptly or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced and
repaired Collateral and (ii) shall be deemed Collateral in which Collateral
Agent has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Collateral Agent, be
payable to Collateral Agent, for the ratable benefit of the Lenders, on account
of the Obligations.  If Borrower or any of its Subsidiaries fails to obtain
insurance as required under this Section 6.5 or to pay any amount or furnish any
required proof of payment to third persons, Collateral Agent may make (but has
no obligation to do so), at Borrower’s expense, all or part of such payment or
obtain such insurance policies required in this Section 6.5, and take any action
under the policies Collateral Agent deems prudent.

 

6.6                               Operating Accounts.

 

(a)                                 Maintain Borrower’s and Guarantors
Collateral Accounts depositary institutions that have agreed to execute Control
Agreements in favor of Collateral Agent with respect to such Collateral
Accounts.  The provisions of the previous sentence shall not apply to Excluded
Accounts.

 

(b)                                 Subject to Section 6.6(a), Borrower shall
provide Collateral Agent ten (10) days’ prior written notice before Borrower or
any Guarantor establishes any Collateral Account.  In addition, for each
Collateral Account that Borrower or any Guarantor, at any time maintains,
Borrower or such Guarantor shall cause the applicable bank or financial
institution at or with which such Collateral Account is maintained to execute
and deliver a Control Agreement or other appropriate instrument with respect to
such Collateral Account to perfect Collateral Agent’s Lien in such Collateral
Account (held for the ratable benefit of the Secured Parties) in accordance with
the terms hereunder prior to the establishment of such Collateral Account.  The
provisions of the previous sentence shall not apply to Excluded Accounts.

 

(c)                                  Neither Borrower nor any Guarantor shall
maintain any Collateral Accounts except Collateral Accounts maintained in
accordance with this Section 6.6.

 

6.7                               Protection of Intellectual Property Rights. 
Borrower and each of its Subsidiaries shall use commercially reasonable efforts
to: (a)  protect, defend and maintain the validity and enforceability of its
respective Intellectual Property that is material to its business; (b) promptly
advise Collateral Agent in writing of material infringement by a third party of
its respective Intellectual Property; and (c) not allow any of its respective

 

30

--------------------------------------------------------------------------------



 

Intellectual Property material to its respective business to be abandoned,
forfeited or dedicated to the public without Collateral Agent’s prior written
consent.

 

6.8                               Litigation Cooperation.  Commencing on the
Effective Date and continuing through the termination of this Agreement, make
available to Collateral Agent and the Lenders, without expense to Collateral
Agent or the Lenders, Borrower and each of Borrower’s officers, employees and
agents and Borrower’s Books, to the extent that Collateral Agent or any Lender
may reasonably deem them necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Collateral Agent or any Lender with
respect to any Collateral or relating to Borrower.

 

6.9                               Landlord Waivers; Bailee Waivers. In the event
that Borrower or any of its Subsidiaries, after the Effective Date, intends to
add any new offices or business locations, including warehouses but excluding
contract manufacturing sites, or otherwise store any portion of the Collateral
with, or deliver any portion of the Collateral to, a bailee, in each case
pursuant to Section 7.2, then, in the event that the Collateral at any new
location is valued (based on book value) in excess of Five Hundred Thousand
Dollars ($500,000.00) in the aggregate, at Collateral Agent’s election, such
bailee or landlord, as applicable, must execute and deliver a bailee waiver or
landlord waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any new offices or business locations,
or any such storage with or delivery to any such bailee, as the case may be.

 

6.10                        Creation/Acquisition of Subsidiaries.  In the event
any Borrower or any Subsidiary of any Borrower creates or acquires any
Subsidiary after the Effective Date, Borrower or such Subsidiary shall promptly
notify the Collateral Agent and the Lenders of such creation or acquisition, and
Borrower or such Subsidiary shall take all actions reasonably requested by the
Collateral Agent or the Lenders to achieve any of the following with respect to
such “New Subsidiary” (defined as a Subsidiary formed after the date hereof
during the term of this Agreement):  (i) to cause such New Subsidiary, if such
New Subsidiary is organized under the laws of the United States, to become
either a co-Borrower hereunder, or a secured guarantor with respect to the
Obligations; and (ii) to grant and pledge to Collateral Agent a perfected
security interest in 100% of the stock, units or other evidence of ownership
held by Borrower or its Subsidiaries of any such New Subsidiary which is
organized under the laws of the United States, and 65% of the stock, units or
other evidence of ownership held by Borrower or its Subsidiaries of any such New
Subsidiary which is not organized under the laws of the United States.

 

6.11                        Further Assurances.  Execute any further instruments
and take further action as Collateral Agent or any Lender reasonably requests to
perfect or continue Collateral Agent’s Lien in the Collateral or to effect the
purposes of this Agreement.

 

7.                                      NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following on or after the Reaffirmation Date without the prior written
consent of the Required Lenders:

 

7.1                               Dispositions.  Convey, sell, lease, transfer,
assign, dispose of, license (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out, surplus, uneconomic or obsolete Equipment; (c) in connection with
Permitted Liens, Permitted Investments and Permitted Licenses; or (d) cash or
Cash Equivalents in the ordinary course of business and pursuant to transactions
not prohibited by this Agreement; (e) Transfers to Borrower or any of its
Subsidiaries that are co-Borrowers or Guarantors from Borrower or any of its
Subsidiaries that are co-Borrowers or Guarantors; (f) sales or discounting of
delinquent accounts in the ordinary course of business; and (g) other Transfers
in the aggregate not to exceed Five Hundred Thousand Dollars ($500,000) per
fiscal year.

 

7.2                               Changes in Business, Management, Ownership, or
Business Locations.  (a) Engage in or permit any of its Subsidiaries to engage
in any business other than the businesses engaged in by Borrower or such
Subsidiary, as applicable, as of the Effective Date or reasonably related,
complimentary or incidental thereto; (b) liquidate or dissolve; or
(c) (i) permit any Key Person to cease being actively engaged in the management
of Borrower unless written notice thereof is provided to each Lender within ten
(10) Business Days of such cessation,

 

31

--------------------------------------------------------------------------------



 

or (ii) enter into any transaction or series of related transactions in which
(A) the stockholders of Borrower who were not stockholders immediately prior to
the first such transaction own more than 40% of the voting stock of Borrower
immediately after giving effect to such transaction or related series of such
transactions and (B) except as permitted by Section 7.3, Borrower ceases to own,
directly or indirectly, 100% of the ownership interests in each Subsidiary of
Borrower, except in a transaction permitted under Section 7.3 below.  Borrower
shall not, and shall not permit any of its Subsidiaries to, without at least
thirty (30) days’ prior written notice to Collateral Agent: (A) add any new
offices or business locations, including warehouses (unless such new offices or
business locations contain less than Five Hundred Thousand Dollars ($500,000.00)
in assets or property of Borrower or any of its Subsidiaries, as applicable or
are contract manufacturing sites); (B) change its respective jurisdiction of
organization, (C) except as permitted by Section 7.3, change its respective
organizational structure or type, (D) change its respective legal name, or
(E) change any organizational number(s) (if any) assigned by its respective
jurisdiction of organization.

 

7.3                               Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with any
other Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock, shares or property of another Person
(other than Permitted Investments). A Subsidiary may merge or consolidate into
another Subsidiary (provided such surviving Subsidiary is a “co-Borrower”
hereunder or has provided a secured Guaranty of Borrower’s Obligations hereunder
in accordance with Section 6.10) or with (or into) Borrower provided Borrower is
the surviving legal entity, and as long as no Event of Default is occurring
prior thereto or arises as a result therefrom.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

7.5                               Encumbrance.  Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted herein (except for Permitted
Liens), or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Collateral Agent, for the ratable benefit of the
Secured Parties) with any Person which directly or indirectly prohibits or has
the effect of prohibiting Borrower, or any of its Subsidiaries, from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or such Subsidiary’s Intellectual Property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens”.

 

7.6                               Maintenance of Collateral Accounts.  With
respect to Borrower any Guarantors, maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

 

7.7                               Restricted Payments. (a) Declare or pay any
dividends (other than dividends payable solely in capital stock or declaration
or payment of dividends to Borrower) or make any other distribution or payment
in respect of or redeem, retire or purchase any capital stock or securities
convertible into or exchangeable for capital stock other than Permitted
Distributions, (b) other than the Obligations in accordance with the terms
hereof, purchase, redeem, defease or prepay any principal of, premium, if any,
interest or other amount payable in respect of any Indebtedness prior to its
scheduled maturity unless being replaced with Indebtedness of at least the same
principal amount and such new Indebtedness is Permitted Indebtedness, or (c) be
a party to or bound by an agreement that restricts a Subsidiary from paying
dividends or otherwise distributing property to Borrower.

 

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit (i) the conversion by holders of (including any cash payment
upon conversion), or required payment of any principal or premium on, or
required payment of any interest with respect to any Permitted Convertible Debt,
in each case, in accordance with the terms of the indenture governing such
Permitted Convertible Debt or any redemption of Permitted Convertible Debt to
the extent permitted by Section 7.16; provided that the preceding sentence shall
only allow principal payments in cash (other than cash in lieu of fractional
shares) with respect to any repurchase in connection with the redemption of
Permitted Convertible Debt upon satisfaction of a condition related to the stock
price of the Borrower’s common stock if the Redemption Conditions are satisfied
in respect of such redemption; provided further that, to the extent both (a) the
aggregate amount of cash payable upon conversion or payment of any Permitted
Convertible Debt (excluding any required payment of interest with respect to
such Permitted Convertible Debt and excluding any payment of cash in lieu of a
fractional share due upon conversion thereof) exceeds the

 

32

--------------------------------------------------------------------------------



 

aggregate principal amount thereof and (b) such conversion or payment does not
trigger or correspond to an exercise or early unwind or settlement of a
corresponding portion of the Bond Hedge Transactions constituting Permitted Call
Spread Agreements relating to such Permitted Convertible Debt (including, for
the avoidance of doubt, the case where there is no Bond Hedge Transaction
constituting a Permitted Call Spread Agreement relating to such Permitted
Convertible Debt), the payment of such excess cash (any such payment, a “Cash
Excess Payment”) shall not be permitted by this clause (i); (ii) any required
payment with respect to, or required early unwind or settlement of, any
Permitted Call Spread Agreement, in each case, in accordance with the terms of
the agreement governing such Permitted Call Spread Agreement; provided that, to
the extent cash is required to be paid under a Warrant Transaction as a result
of the election of “cash settlement” (or substantially equivalent term) as the
“settlement method” (or substantially equivalent term) thereunder by the
Borrower (or its Affiliate) (including in connection with the exercise and/or
early unwind or settlement thereof), the payment of such cash shall not be
permitted by this clause (ii); and (iii) the payment of consent fees in respect
of the consent solicitation statement dated as of July 16, 2019 in respect of
the 2018 Notes (the “Consent Solicitation Statement”), provided that each such
consent fee shall not be greater than $264,750.

 

Notwithstanding the foregoing, the Borrower may repurchase, exchange or induce
the conversion of Permitted Convertible Debt by delivery of shares of the
Borrower’s common stock and/or a different series of Permitted Convertible Debt
(which series (A) matures after, and does not require any scheduled amortization
or other scheduled payments of principal prior to, the analogous date under the
indenture governing the Permitted Convertible Debt that are so repurchased,
exchanged or converted and (B) has terms, conditions and covenants (other than
pricing terms) that are no less favorable to the Borrower than the 2019 Notes
(as determined by the board of directors of the Borrower, or a committee
thereof, in good faith)) (any such series of Permitted Convertible Debt,
“Refinancing Convertible Debt”) and/or by payment of cash (x) in lieu of any
fractional shares, (y) in respect of accrued and unpaid interest of such
Permitted Convertible Debt and (z) additional cash in an amount that does not
exceed the proceeds received by the Borrower from the substantially concurrent
issuance of shares of the Borrower’s common stock and/or a Refinancing
Convertible Debt plus the net cash proceeds, if any, received by the Borrower
pursuant to the related exercise or early unwind or termination of the related
Permitted Call Spread Agreements pursuant to the immediately following proviso;
provided that, substantially concurrently with, or a commercially reasonable
period of time before or after, the related settlement date for the Permitted
Convertible Debt that is so repurchased, exchanged or converted, the Borrower
shall (and, for the avoidance of doubt, shall be permitted under this
Section 7.7 to) exercise or unwind or terminate early (whether in cash, shares
or any combination thereof) the portion of the Permitted Call Spread Agreements,
if any, corresponding to such Permitted Convertible Debt that is so repurchased,
exchanged or converted.

 

7.8                               Investments.  Directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so other than Permitted Investments.

 

7.9                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower or any of its Subsidiaries, except for (a) transactions
that are in the ordinary course of Borrower’s or such Subsidiary’s business,
upon fair and reasonable terms that are no less favorable to Borrower or such
Subsidiary than would be obtained in an arm’s length transaction with a
non-affiliated Person, and (b)  equity investments by Borrower’s investors in
Borrower or its Subsidiaries.

 

7.10                        [Reserved].

 

7.11                        Compliance.  (a) Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of the
Term Loan for that purpose; (b) fail to meet the minimum funding requirements of
ERISA; (c) permit a Reportable Event or Prohibited Transaction, as defined in
ERISA, to occur; (d) fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a Material Adverse Change, or permit any of its Subsidiaries to
do so; or (e) withdraw or permit any Subsidiary to withdraw from participation
in, permit partial or complete termination of, or permit the occurrence of any
other event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower or any of its

 

33

--------------------------------------------------------------------------------



 

Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.

 

7.12                        Compliance with Anti-Terrorism Laws.  Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries permit any Affiliate to, directly or indirectly, knowingly enter
into any documents, instruments, agreements or contracts with any Person listed
on the OFAC Lists.  Neither Borrower nor any of its Subsidiaries shall, nor
shall Borrower or any of its Subsidiaries, permit any Affiliate to, directly or
indirectly, (a) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (b) deal in, or otherwise engage in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti-Terrorism Law, or
(c) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

7.13                        2018 Indenture.  Amend or waive any provisions of
the 2018 Indenture or the 2018 Notes which would, directly or indirectly:
(a) increase the aggregate principal amount of the 2018 Notes or the rate of
interest payable on the 2018 Notes except in accordance with the terms of the
2018 Indenture (as it initially came into effect and without any amendments to
the terms thereof or the terms of the 2018 Notes); (b) amend the subordination
provisions applicable to the 2018 Notes with respect to the Obligations
hereunder in a manner adverse to the Lenders or Collateral Agent; (c) shorten
the maturity date of the 2018 Notes; (d) increase the frequency of interest
payments with respect to the 2018 Notes; (e) grant any security interest in any
part of the Collateral or any other assets of Borrower to the holders of the
2018 Notes or to any administrative agent or collateral agent or another agent
with substantially similar functions as an administrative agent under the 2018
Indenture; or (f) be in a manner that is otherwise adverse to the interests of
the Lenders or Collateral Agent under this Agreement.

 

Borrower shall not make any payments in respect of the 2018 Notes in violation
of the applicable subordination provisions (with respect to the Obligations
hereunder) of the 2018 Indenture.  Notwithstanding any provisions of the 2018
Notes or the 2018 Indenture to the contrary, under no circumstances may Borrower
repurchase or redeem any 2018 Note until Borrower’s Obligations have been fully
paid in cash and Lenders’ arrangements to lend any funds to Borrower under this
Agreement have been terminated; provided that Borrower may repurchase or acquire
the 2018 Notes with the proceeds of, or in exchange for, the 2019 Notes
(together with cash in respect of any accrued and unpaid interest on any such
repurchased or acquired 2018 Notes) as permitted pursuant to Section 7.7 and may
pay consent fees in respect of the 2018 Notes in connection with the Consent
Solicitation Statement as permitted in Section 7.7.

 

7.14                        2019 Indenture.  Amend or waive any provisions of
the 2019 Indenture or the 2019 Notes which would, directly or indirectly:
(a) increase the aggregate principal amount of the 2019 Notes or the rate of
interest payable on the 2019 Notes except in accordance with the terms of the
2019 Indenture (as it initially came into effect and without any amendments to
the terms thereof or the terms of the 2018 Notes); (b) shorten the maturity date
of the 2019 Notes; (c) increase the frequency of interest payments with respect
to the 2019 Notes; (d) grant any security interest in any part of the Collateral
or any other assets of Borrower to the holders of the 2019 Notes or to any
administrative agent or collateral agent or another agent with substantially
similar functions as an administrative agent under the 2019 Indenture; or (f) be
in a manner that is otherwise adverse to the interests of the Lenders or
Collateral Agent under this Agreement.

 

Notwithstanding any provisions of the 2019 Notes or the 2019 Indenture to the
contrary, under no circumstances may Borrower repurchase or redeem any 2019 Note
until Borrower’s Obligations have been fully paid in cash and Lenders’
arrangements to lend any funds to Borrower under this Agreement have been
terminated.

 

7.15                        Financial Covenants.

 

(a)                                 Minimum Liquidity.  Permit, at any time,
based on the amount calculated at the end of the prior month, Qualified Cash to
be less than (a) the positive value of the product of (x) two (2) multiplied by
(y) the Monthly Cash Burn plus (b) the amount of Borrower’s and its
Subsidiaries’ accounts payable that have not been paid within one hundred twenty
(120) days from the invoice date of the relevant account payable.

 

34

--------------------------------------------------------------------------------



 

(b)                                 Minimum Product Revenue.  Permit Product
Revenue, measured monthly on a trailing six-month basis at the end of the
applicable month, to be lower than the Product Revenue set forth opposite the
applicable month end as provided on Schedule 7.15(b) attached hereto.

 

7.16                        Redemption of Permitted Convertible Debt.  Exercise
any redemption right or settlement of any conversion in cash with respect to any
Permitted Convertible Debt upon satisfaction of a condition related to the stock
price of the Borrower’s common stock, unless the Redemption Conditions are
satisfied in respect of such redemption.

 

8.                                      EVENTS OF DEFAULT

 

Any one of the following on or after the Reaffirmation Date shall constitute an
event of default (an “Event of Default”) under this Agreement:

 

8.1                               Payment Default.  Borrower fails to (a) make
any payment of principal or interest on the Term Loan on its due date, or
(b) pay any other Obligation within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day grace period shall
not apply to payments due on the Maturity Date or the date of acceleration
pursuant to Section 9.1 (a) hereof);

 

8.2                               Covenant Default.

 

(a)                                 Borrower or any of its Subsidiaries fails or
neglects to perform any obligation in Sections 6.2 (Financial Statements,
Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6 (Operating Accounts),
6.7 (Protection of Intellectual Property Rights), 6.9 (Landlord Waivers; Bailee
Waivers), 6.10 (Creation/Acquisition of Subsidiaries) or Borrower violates any
provision in Section 7; or

 

(b)                                 Borrower, or any of its Subsidiaries, fails
or neglects to perform, keep, or observe any other term, provision, condition,
covenant or agreement contained in this Agreement or any other Loan Document to
which such person is a party, and as to any default (other than those specified
in this Section 8) under such other term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within twenty (20)
days after the occurrence thereof; provided, however, that if the default cannot
by its nature be cured within the twenty (20) day period or cannot after
diligent attempts by Borrower or such Subsidiary, as applicable, be cured within
such twenty (20) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Term Loans shall be made during such cure period).

 

8.3                               Material Adverse Change.  A Material Adverse
Change has occurred;

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of Borrower or any of its
Subsidiaries or of any entity under control of Borrower or its Subsidiaries on
deposit with any institution at which Borrower or any of its Subsidiaries
maintains a Collateral Account, or (ii) a notice of lien, levy, or assessment
(other than a Permitted Lien) is filed against Borrower or any of its
Subsidiaries or their respective assets by any government agency, and the same
under subclauses (i) and (ii) of this clause (a) are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); and

 

(b)                                 (i) any material portion of Borrower’s or
any of its Subsidiaries’ assets is attached, seized, levied on, or comes into
possession of a trustee or receiver, or (ii) any court order enjoins, restrains,
or prevents Borrower or any of its Subsidiaries from conducting any material
part of its business;

 

8.5                               Insolvency.  (a) Borrower or any of its
Subsidiaries is or becomes Insolvent; (b) Borrower or any of its Subsidiaries
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower or

 

35

--------------------------------------------------------------------------------



 

any of its Subsidiaries and not dismissed or stayed within forty-five (45) days
(but no Term Loans shall be extended while Borrower or any Subsidiary is
Insolvent and/or until any Insolvency Proceeding is dismissed);

 

8.6                               Other Agreements.  There is any (a) default
and such default continues (after the applicable grace, cure or notice period)
in any agreement to which Borrower or any of its Subsidiaries is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount in excess of Five Hundred Thousand Dollars ($500,000.00) or that could
reasonably be expected to have a Material Adverse Change; for the avoidance of
doubt, (x), the exchange, repurchase, conversion or settlement with respect to
any Permitted Convertible Debt, or satisfaction of any condition giving rise to
or permitting the foregoing, pursuant to their terms that does not result from a
default thereunder or an event of the type that constitutes an Event of Default
or (y) any early payment requirement or unwinding or termination with respect to
any Permitted Call Spread Agreement, or satisfaction of any condition giving
rise to or permitting the foregoing, in accordance with the terms thereof where
neither the Borrower nor any of its Affiliates is the “defaulting party” (or
substantially equivalent term) under the terms of such Permitted Call Spread
Agreement, in each case, shall not constitute an Event of Default under this
Section 8.6;

 

8.7                               Judgments.  One or more judgments, orders, or
decrees for the payment of money in an amount, individually or in the aggregate,
of at least Five Hundred Thousand Dollars ($500,000.00) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower or any of its
Subsidiaries and shall remain unsatisfied, unvacated, or unstayed for a period
of thirty (30) days after the entry thereof;

 

8.8                               Misrepresentations.  Borrower or any of its
Subsidiaries or any Person acting for Borrower or any of its Subsidiaries makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Collateral Agent and/or the
Lenders or to induce Collateral Agent and/or the Lenders to enter this Agreement
or any Loan Document, and such representation, warranty, or other statement,
when taken as a whole, is incorrect in any material respect when made;

 

8.9                               [Reserved];

 

8.10                        Guaranty.  (a) Any Guaranty terminates or ceases for
any reason to be in full force and effect other than as a result of a
transaction permitted under this Agreement; (b) any Guarantor does not perform
any obligation or covenant under any Guaranty, after any applicable grace or
cure period; (c) any circumstance described in Section 8 occurs with respect to
any Guarantor, beyond any applicable grace or cure period; or (d) a Material
Adverse Change with respect to any Guarantor;

 

8.11                        Governmental Approvals; FDA Action.  (a) Any
Governmental Approval shall have been revoked, rescinded, suspended, modified in
an adverse manner, or not renewed in the ordinary course for a full term and
such revocation, rescission, suspension, modification or non-renewal has
resulted in or could reasonably be expected to result in a Material Adverse
Change; or (b) (i) the FDA, DOJ or other Governmental Authority initiates a
Regulatory Action or any other enforcement action against Borrower or any of its
Subsidiaries that causes Borrower or any of its Subsidiaries to recall,
withdraw, remove or discontinue manufacturing, distributing, and/or marketing
any of its products material to its business, even if such action is based on
previously disclosed conduct; (ii) the FDA issues a warning letter to Borrower
or any of its Subsidiaries with respect to any of its activities or products
which results in a Material Adverse Change; (iii) Borrower or any of its
Subsidiaries conducts a mandatory or voluntary recall which could reasonably be
expected to result in liability and expense to Borrower or any of its
Subsidiaries of Five Hundred Thousand Dollars ($500,000.00) or more;
(iv) Borrower or any of its Subsidiaries enters into a settlement agreement with
the FDA, DOJ or other Governmental Authority that results in aggregate liability
as to any single or related series of transactions, incidents or conditions, of
Five Hundred Thousand Dollars ($500,000.00) or more that is unsatisfied, or a
Material Adverse Change, even if such settlement agreement is based on
previously disclosed conduct; or (v) the FDA revokes any authorization or
permission granted under any Registration, or Borrower or any of its
Subsidiaries withdraws any Registration, that causes a Material Adverse Change.

 

8.12                        Lien Priority.  Except as the result of the action
or inaction of the Collateral Agent or the Lenders, any Lien created hereunder
or by any other Loan Document shall at any time fail to constitute a valid and

 

36

--------------------------------------------------------------------------------



 

perfected Lien on any of the Collateral purported to be secured thereby, subject
to no prior or equal Lien, other than Permitted Liens arising as a matter of
applicable law or that are permitted to have priority pursuant to this
Agreement.

 

9.                                      RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, Collateral Agent may, and at the written
direction of Required Lenders shall], without notice or demand, do any or all of
the following: (i) deliver notice of the Event of Default to Borrower, (ii) by
notice to Borrower declare all Obligations immediately due and payable (but if
an Event of Default described in Section 8.5 occurs all Obligations shall be
immediately due and payable without any action by Collateral Agent or the
Lenders) or (iii) by notice to Borrower suspend or terminate the obligations, if
any, of the Lenders to advance money or extend credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and
Collateral Agent and/or the Lenders (but if an Event of Default described in
Section 8.5 occurs all obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders shall be
immediately terminated without any action by Collateral Agent or the Lenders).

 

(b)                                 Without limiting the rights of Collateral
Agent and the Lenders set forth in Section 9.1(a) above, upon the occurrence and
during the continuance of an Event of Default, Collateral Agent shall have the
right and at the written direction of the Required Lenders shall, without notice
or demand, to do any or all of the following:

 

(i)                                     foreclose upon and/or sell or otherwise
liquidate, the Collateral;

 

(ii)                                  make a demand for payment upon any
Guarantor pursuant to the Guaranty delivered by such Guarantor;

 

(iii)                               apply to the Obligations any (A) balances
and deposits of Borrower that Collateral Agent or any Lender holds or controls,
(B) any amount held or controlled by Collateral Agent or any Lender owing to or
for the credit or the account of Borrower, or (C) amounts received from any
Guarantors in accordance with the respective Guaranty delivered by such
Guarantor; and/or

 

(iv)                              commence and prosecute an Insolvency
Proceeding or consent to Borrower commencing any Insolvency Proceeding.

 

(c)                                  Without limiting the rights of Collateral
Agent and the Lenders set forth in Sections 9.1(a) and (b) above, upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
shall have the right, without notice or demand, to do any or all of the
following:

 

(i)                                     settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that
Collateral Agent considers advisable, notify any Person owing Borrower money of
Collateral Agent’s security interest in such funds, and verify the amount of
such account;

 

(ii)                                  make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its Liens in
the Collateral (held for the ratable benefit of the Secured Parties).  Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
at such location as Collateral Agent reasonably designates.  Collateral Agent
may enter premises where the Collateral is located, take and maintain possession
of any part of the Collateral, and pay, purchase, contest, or compromise any
Lien which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;

 

37

--------------------------------------------------------------------------------



 

(iii)                               ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, and/or advertise for sale, any of the
Collateral.  Collateral Agent is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrower’s and each of its
Subsidiaries’ labels, patents, copyrights, mask works, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this
Section 9.1, Borrower’s and each of its Subsidiaries’ rights under all licenses
and all franchise agreements inure to Collateral Agent, for the benefit of the
Lenders;

 

(iv)                              place a “hold” on any Collateral Account
maintained with Collateral Agent or any Lender or otherwise in respect of which
a Control Agreement has been delivered in favor of Collateral Agent (for the
ratable benefit of the Secured Parties) and/or deliver a notice of exclusive
control, any entitlement order, or other directions or instructions pursuant to
any Control Agreement or similar agreements providing control of any Collateral;

 

(v)                                 demand and receive possession of Borrower’s
Books;

 

(vi)                              appoint a receiver to seize, manage and
realize any of the Collateral, and such receiver shall have any right and
authority as any competent court will grant or authorize in accordance with any
applicable law, including any power or authority to manage the business of
Borrower or any of its Subsidiaries; and

 

(vii)                           subject to clauses 9.1(a) and (b), exercise all
rights and remedies available to Collateral Agent and each Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

 

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.

 

9.2                               Power of Attorney.  Borrower hereby
irrevocably appoints Collateral Agent as its lawful attorney-in-fact,
exercisable upon the occurrence and during the continuance of an Event of
Default, to: (a) endorse Borrower’s or any of its Subsidiaries’ name on any
checks or other forms of payment or security; (b) sign Borrower’s or any of its
Subsidiaries’ name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts of Borrower directly with the applicable Account Debtors, for amounts
and on terms Collateral Agent determines reasonable; (d) make, settle, and
adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Collateral Agent or a third party as the Code or any applicable law
permits.  Borrower hereby appoints Collateral Agent as its lawful
attorney-in-fact to sign Borrower’s or any of its Subsidiaries’ name on any
documents necessary to perfect or continue the perfection of Collateral Agent’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations (other than inchoate indemnity obligations)
have been satisfied in full and Collateral Agent and the Lenders are under no
further obligation to make extend Term Loans hereunder.  Collateral Agent’s
foregoing appointment as Borrower’s or any of its Subsidiaries’ attorney in
fact, and all of Collateral Agent’s rights and powers, coupled with an interest,
are irrevocable until all Obligations (other than inchoate indemnity
obligations) have been fully repaid and performed and Collateral Agent’s and the
Lenders’ obligation to provide Term Loans terminates.

 

9.3                               Protective Payments.  If Borrower or any of
its Subsidiaries fail to obtain the insurance called for by Section 6.5 or fails
to pay any premium thereon or fails to pay any other amount which Borrower or
any of its Subsidiaries is obligated to pay under this Agreement or any other
Loan Document, Collateral Agent may obtain such insurance or make such payment,
and all amounts so paid by Collateral Agent are Lenders’ Expenses and
immediately due and payable, bearing interest at the Default Rate, and secured
by the Collateral.  Collateral Agent will make reasonable efforts to provide
Borrower with notice of Collateral Agent obtaining such insurance or making such
payment at the time it is obtained or paid or within a reasonable time
thereafter.  No such payments by

 

38

--------------------------------------------------------------------------------



 

Collateral Agent are deemed an agreement to make similar payments in the future
or Collateral Agent’s waiver of any Event of Default.

 

9.4                               Application of Payments and Proceeds. 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Collateral Agent from or on behalf
of Borrower or any of its Subsidiaries of all or any part of the Obligations,
and, as between Borrower on the one hand and Collateral Agent and Lenders on the
other, Collateral Agent shall have the continuing and exclusive right to apply
and to reapply any and all payments received against the Obligations in such
manner as Collateral Agent may deem advisable notwithstanding any previous
application by Collateral Agent, and (b) the proceeds of any sale of, or other
realization upon all or any part of the Collateral shall be applied: first, to
the Lenders’ Expenses; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding; and fourth, to any other Obligations
owing to Collateral Agent or any Lender under the Loan Documents.  Any balance
remaining shall be delivered to Borrower or to whoever may be lawfully entitled
to receive such balance or as a court of competent jurisdiction may direct.  In
carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (y) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant thereto for such category.  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to the Lenders’ Pro Rata Shares unless expressly provided
otherwise.  Collateral Agent, or if applicable, each Lender, shall promptly
remit to the other Lenders such sums as may be necessary to ensure the ratable
repayment of each Lender’s Pro Rata Share of the Term Loan and the ratable
distribution of interest, fees and reimbursements paid or made by Borrower. 
Notwithstanding the foregoing, a Lender receiving a scheduled payment shall not
be responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is later determined
that a Lender received more than its Pro Rata Share of scheduled payments made
on any date or dates, then such Lender shall remit to Collateral Agent or other
the Lenders such sums as may be necessary to ensure the ratable payment of such
scheduled payments, as instructed by Collateral Agent.  If any payment or
distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its Pro Rata Share, then
the portion of such payment or distribution in excess of such Lender’s Pro Rata
Share shall be received and held by such Lender in trust for and shall be
promptly paid over to the other Lenders (in accordance with their respective Pro
Rata Shares) for application to the payments of amounts due on such other
Lenders’ claims.  To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis.  If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
the Secured Parties for purposes of perfecting Collateral Agent’s security
interest therein (held for the ratable benefit of the Secured Parties).

 

9.5                               Liability for Collateral.  So long as
Collateral Agent and the Lenders comply with reasonable banking practices
regarding the safekeeping of the Collateral in the possession or under the
control of Collateral Agent and the Lenders, Collateral Agent and the Lenders
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

 

9.6                               No Waiver; Remedies Cumulative.  Failure by
Collateral Agent or any Lender, at any time or times, to require strict
performance by Borrower of any provision of this Agreement or by Borrower or any
other Loan Document shall not waive, affect, or diminish any right of Collateral
Agent or any Lender thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
Collateral Agent and the Required Lenders and then is only effective for the
specific instance and purpose for which it is given.  The rights and remedies of
Collateral Agent and the Lenders under this Agreement and the other Loan
Documents are cumulative.  Collateral Agent and the Lenders have all rights and
remedies provided under the Code, any applicable law, by law, or in equity.  The
exercise by Collateral Agent or any Lender of one right or remedy is not an
election, and Collateral Agent’s or any Lender’s waiver of any Event of Default
is not a

 

39

--------------------------------------------------------------------------------



 

continuing waiver.  Collateral Agent’s or any Lender’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

 

9.7                               Demand Waiver.  Borrower waives, to the
fullest extent permitted by law, demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Collateral Agent or any
Lender on which Borrower or any Subsidiary is liable.

 

10.                               NOTICES

 

Other than as specifically provided herein, all notices, consents, requests,
approvals, demands, or other communication (collectively, “Communications”) by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below.  Any of
Collateral Agent, Lender or Borrower may change its mailing address or facsimile
number by giving the other party written notice thereof in accordance with the
terms of this Section 10.

 

If to Borrower:

SENSEONICS HOLDINGS, INC.

 

Jon D. Isaacson

 

20451 Seneca Meadows Parkway

 

Germantown, MD 20876

 

Attn: Chief Financial Officer

 

Fax: (301) 515-7260

 

Email: Jon.Isaacson@senseonics.com

 

 

If to Collateral Agent or Lender:

SOLAR CAPITAL LTD.

 

500 Park Avenue, 3rd Floor

 

New York, NY 10022

 

Attention: Anthony Storino

 

Fax: (212) 993-1698

 

Email: storino@Solarcapltd.com

 

 

with a copy (which shall not constitute notice) to:

LATHAM & WATKINS LLP

 

505 Montgomery Street, Suite 2000

 

San Francisco, CA 94111

 

Attention: Haim Zaltzman

 

Facsimile: (415) 395-8095

 

Email: haim.zaltzman@lw.com

 

11.                               CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

11.1                        Waiver of Jury Trial.  EACH OF BORROWER, COLLATERAL
AGENT AND LENDERS UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF
THE OTHER LOAN DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS
AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER
OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS.  THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE.  THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING.  THE WAIVER ALSO SHALL APPLY TO ANY
SUBSEQUENT

 

40

--------------------------------------------------------------------------------



 

AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION.  THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11.2                        Governing Law and Jurisdiction.  THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS (EXCLUDING THOSE LOAN DOCUMENTS THAT BY THEIR OWN TERMS ARE
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF SUCH STATE), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF
THE COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER
THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.

 

11.3                        Submission to Jurisdiction.  Any legal action or
proceeding with respect to the Loan Documents shall be brought exclusively in
the courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States of America for the Southern District of New
York and, by execution and delivery of this Agreement, Borrower hereby accepts
for itself and in respect of its Property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  Notwithstanding the foregoing, Collateral
Agent and Lenders shall have the right to bring any action or proceeding against
Borrower (or any property of Borrower) in the court of any other jurisdiction
Collateral Agent or Lenders deem necessary or appropriate in order to realize on
the Collateral or other security for the Obligations.  The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

 

11.4                        Service of Process.  Borrower irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable requirements of law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified herein (and shall be effective when such mailing
shall be effective, as provided therein).  Borrower agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

11.5                        Non-exclusive Jurisdiction.  Nothing contained in
this Article 11 shall affect the right of Collateral Agent or Lenders to serve
process in any other manner permitted by applicable requirements of law or
commence legal proceedings or otherwise proceed against Borrower in any other
jurisdiction.

 

12.                               GENERAL PROVISIONS

 

12.1                        Successors and Assigns. This Agreement binds and is
for the benefit of the successors and permitted assigns of each party.  Borrower
may not transfer, pledge or assign this Agreement or any rights or obligations
under it without Collateral Agent’s prior written consent (which may be granted
or withheld in Collateral Agent’s discretion, subject to Section 12.5).  The
Lenders have the right, without the consent of or notice to Borrower, to sell,
transfer, assign, pledge, negotiate, or grant participation in (any such sale,
transfer, assignment, negotiation, or grant of a participation, a “Lender
Transfer”) all or any part of, or any interest in, the Lenders’ obligations,
rights, and benefits under this Agreement and the other Loan Documents;
provided, however, that any such Lender Transfer (other than  (i) any Transfer
at any time that an Event of Default has occurred and is continuing, or (ii) a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Collateral Agent (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to

 

41

--------------------------------------------------------------------------------



 

continue to deal solely and directly with such Lender in connection with the
interests so assigned until Collateral Agent shall have received and accepted an
effective assignment agreement in form satisfactory to Collateral Agent
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee or
Approved Lender as Collateral Agent reasonably shall require.  Notwithstanding
anything to the contrary contained herein, so long as no Event of Default has
occurred and is continuing, no Lender Transfer (other than a Lender Transfer
(i) in respect of the Warrants (which is governed by the terms of the Warrants)
or (ii) in connection with (x) assignments by a Lender due to a forced
divestiture at the request of any regulatory agency; or (y) upon the occurrence
of a default, event of default or similar occurrence with respect to a Lender’s
own financing or securitization transactions) shall be permitted, without
Borrower’s consent, to any Person which is an Affiliate or Subsidiary of
Borrower, a then-current direct competitor of Borrower, as reasonably determined
by Collateral Agent at the time of such assignment.  Collateral Agent, acting
solely for this purpose as an agent of Borrower, shall maintain at one of its
offices in the United States a register for the recordation of the names and
addresses of the Lenders, and the Term Loan Commitments of, and principal
amounts (and stated interest) of the Term Loans owing to each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and Borrower, Collateral
Agent and Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, Collateral Agent (in its capacity as
Collateral Agent) shall have no responsibility for maintaining a Participant
Register.

 

12.2                        Indemnification.  Borrower agrees to indemnify,
defend and hold each Secured Party and their respective directors, officers,
employees, consultants, agents, attorneys, or any other Person affiliated with
or representing such Secured Party (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following;
or arising from, out of or under, the transactions contemplated by the Loan
Documents; and (b) all losses and Lenders’ Expenses incurred, or paid by
Indemnified Person in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents (including
reasonable attorneys’ fees and expenses), except, in each case, for Claims
and/or losses directly caused by such Indemnified Person’s  gross negligence or
willful misconduct.  Borrower hereby further agrees to indemnify, defend and
hold each Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.

 

12.3                        Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

42

--------------------------------------------------------------------------------



 

12.4                        Correction of Loan Documents.  Collateral Agent may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties.

 

12.5                        Amendments in Writing; Integration.  (a) No
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, no approval or consent thereunder, or any
consent to any departure by Borrower or any of its Subsidiaries therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Borrower, Collateral Agent and the Required Lenders provided that:

 

(i)                                     no such amendment, waiver or other
modification that would have the effect of increasing or reducing a Lender’s
Term Loan Commitment or Commitment Percentage shall be effective as to such
Lender without such Lender’s written consent;

 

(ii)                                  no such amendment, waiver or modification
that would affect the rights and duties of Collateral Agent shall be effective
without Collateral Agent’s written consent or signature; and

 

(iii)                               no such amendment, waiver or other
modification shall, unless signed by all the Lenders directly affected thereby,
(A) reduce the principal of, rate of interest on or any fees with respect to the
Term Loan or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to the Term Loan (B) postpone the
date fixed for, or waive, any payment of principal of any Term Loan or of
interest on the Term Loan (other than default interest) or any fees provided for
hereunder (other than late charges or for any termination of any commitment);
(C) change the definition of the term “Required Lenders” or the percentage of
Lenders which shall be required for the Lenders to take any action hereunder;
(D) release all or substantially all of any material portion of the Collateral,
authorize Borrower to sell or otherwise dispose of all or substantially all or
any material portion of the Collateral or release any Guarantor of all or any
portion of the Obligations or its Guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.5 or the definitions of the terms used in this
Section 12.5 insofar as the definitions affect the substance of this
Section 12.5; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions of Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent
securing the Obligations; or (I) amend any of the provisions of Section 12.5. 
It is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F), (G) and (H) of the immediately
preceding sentence.

 

(b)                                 Other than as expressly provided for in
Section 12.5(a)(i)-(iii), Collateral Agent may, at its discretion, or if
requested by the Required Lenders, from time to time designate covenants in this
Agreement less restrictive by notification to a representative of Borrower.

 

(c)                                  This Agreement and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

 

12.6                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile, portable document format (.pdf) or other
electronic transmission will be as effective as delivery of a manually executed
counterpart hereof.

 

12.7                        Survival.  All covenants, representations and
warranties made in this Agreement continue in full force and effect until this
Agreement has terminated pursuant to its terms and all Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this

 

43

--------------------------------------------------------------------------------



 

Agreement) have been satisfied.  The obligation of Borrower in Section 12.2 to
indemnify each Lender and Collateral Agent, as well as the withholding provision
in Section 2.5 hereof and the confidentiality provisions in Section 12.8 below,
shall survive until the statute of limitations with respect to such claim or
cause of action shall have run.

 

12.8                        Confidentiality.  In handling any confidential
information of Borrower, each of the Lenders and Collateral Agent shall exercise
the same degree of care that it exercises for their own proprietary information,
but disclosure of information may be made: (a) subject to the terms and
conditions of this Agreement, to the Lenders’ and Collateral Agent’s
Subsidiaries or Affiliates, or in connection with a Lender’s own financing or
securitization transactions and upon the occurrence of a default, event of
default or similar occurrence with respect to such financing or securitization
transaction; (b) to prospective transferees (other than those identified in
(a) above) or purchasers of any interest in the Term Loans (provided, however,
the Lenders and Collateral Agent shall, except upon the occurrence and during
the continuance of an Event of Default, obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision or to similar
confidentiality terms); (c) as required by law, rule, regulation, regulatory or
self-regulatory authority, subpoena, or other order; (d) to Lenders’ or
Collateral Agent’s regulators or as otherwise required in connection with an
examination or audit; (e) as Collateral Agent reasonably considers appropriate
in exercising remedies under the Loan Documents; and (f) to third party service
providers of the Lenders and/or Collateral Agent so long as such service
providers have executed a confidentiality agreement or have agreed to similar
confidentiality terms with the Lenders and/or Collateral Agent, as applicable,
with terms no less restrictive than those contained herein. Confidential
information does not include information that either: (i) is in the public
domain or in the Lenders’ and/or Collateral Agent’s possession when disclosed to
the Lenders and/or Collateral Agent, or becomes part of the public domain after
disclosure to the Lenders and/or Collateral Agent through no breach of this
provision by the Lenders or the Collateral Agent; or (ii) is disclosed to the
Lenders and/or Collateral Agent by a third party, if the Lenders and/or
Collateral Agent does not know that the third party is prohibited from
disclosing the information.  Collateral Agent and the Lenders may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis so long
as the Collateral Agent and the Lenders do not disclose the identity of the
Borrower or the Identity of any person associated with the Borrower.  The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement.  The agreements provided under this Section 12.9 supersede
all prior agreements, understanding, representations, warranties, and
negotiations between the parties about the subject matter of this Section 12.8.

 

12.9                        Right of Set Off.  Borrower hereby grants to
Collateral Agent and to each Lender, a Lien, security interest and right of set
off as security for all Obligations to Secured Parties hereunder, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of any Secured Party or any entity under the control of such Security
Party (including a Collateral Agent Affiliate) or in transit to any of them.  At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, any Secured Party may set off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED BY BORROWER.

 

12.10                 Cooperation of Borrower.  If necessary, Borrower agrees to
(i) execute any documents reasonably required to effectuate and acknowledge each
assignment of the Term Loan Commitment (or portion thereof) or Term Loan (or
portion thereof) to an assignee in accordance with Section 12.1, (ii) make
Borrower’s management personnel available to meet with Collateral Agent and
prospective participants and assignees of Term Loan Commitments, the Term Loans
or portions thereof (which meetings shall be conducted no more often than twice
every twelve months unless an Event of Default has occurred and is continuing),
and (iii) assist Collateral Agent and the Lenders in the preparation of
information relating to the financial affairs of Borrower as any prospective
participant or assignee of the Term Loan Commitment (or portions thereof) or
Term Loan (or portions thereof) reasonably may request. Subject to the
provisions of Section 12.8, Borrower authorizes each Lender to disclose to any
prospective participant or assignee of the Term Loan Commitment (or portions
thereof), any and all information in such Lender’s possession concerning
Borrower and its financial affairs which has been delivered to such Lender by or
on behalf of Borrower pursuant to this Agreement, or which has been delivered to

 

44

--------------------------------------------------------------------------------



 

such Lender by or on behalf of Borrower in connection with such Lender’s credit
evaluation of Borrower prior to entering into this Agreement.

 

12.11                 Public Announcement.  Borrower hereby agrees that
Collateral Agent and each Lender, after consultation with Borrower, may make a
public announcement of the transactions contemplated by this Agreement, and may
publicize the same in marketing materials, newspapers and other publications,
and otherwise, and in connection therewith may use Borrower’s name, tradenames
and logos.  Notwithstanding the foregoing, such consultation with Borrower shall
not be required for any disclosures by Collateral Agent and the Lenders may also
make disclosures to the Securities and Exchange Commission or other governmental
agency and any other public disclosure with investors, other governmental
agencies or other related persons.

 

12.12                 Collateral Agent and Lender Agreement.  Collateral Agent
and the Lenders hereby agree to the terms and conditions set forth on Exhibit B
attached hereto.  Borrower acknowledges and agrees to the terms and conditions
set forth on Exhibit B attached hereto.

 

12.13                 Time of Essence.  Time is of the essence for the
performance of Obligations under this Agreement.

 

12.14                 Termination Prior to Maturity Date; Survival.  All
covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied.  So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement and for
which no claim has been made) in accordance with the terms of this Agreement,
this Agreement may be terminated prior to the Maturity Date by Borrower,
effective five (5) Business Days after written notice of termination is given to
the Collateral Agent and the Lenders.

 

12.15                 Multiple Borrowers.

 

(a)                                 Borrower’s Agent.  Each of the Borrowers
hereby irrevocably appoints Senseonics Holdings, Inc. as its agent,
attorney-in-fact and legal representative for all purposes, including requesting
disbursement of the Term Loans and receiving account statements and other
notices and communications to Borrowers (or any of them) from the Collateral
Agent or the Lenders.  The Collateral Agent or the Lenders may rely, and shall
be fully protected in relying, on any request for the Term Loans, disbursement
instruction, report, information or any other notice or communication made or
given by Senseonics Holdings, Inc. whether in its own name or on behalf of one
or more of the other Borrowers, and the Collateral Agent or the Lenders shall
not have any obligation to make any inquiry or request any confirmation from or
on behalf of any other Borrower as to the binding effect on it of any such
request, instruction, report, information, other notice or communication, nor
shall the joint and several character of the Borrowers’ obligations hereunder be
affected thereby.

 

(b)                                 Waivers.  Each Borrower hereby waives: 
(i) any right to require the Collateral Agent or the Lenders to institute suit
against, or to exhaust its rights and remedies against, any other Borrower or
any other person, or to proceed against any property of any kind which secures
all or any part of the Obligations, or to exercise any right of offset or other
right with respect to any reserves, credits or deposit accounts held by or
maintained with any Lender or any Indebtedness of any Lender to any other
Borrower, or to exercise any other right or power, or pursue any other remedy a
Lender may have; (ii) any defense arising by reason of any disability or other
defense of any other Borrower or any guarantor or any endorser, co-maker or
other person, or by reason of the cessation from any cause whatsoever of any
liability of any other Borrower or any guarantor or any endorser, co-maker or
other person, with respect to all or any part of the Obligations, or by reason
of any act or omission of Collateral Agent, any Lender or others which directly
or indirectly results in the discharge or release of any other Borrower or any
guarantor or any other person or any Obligations or any security therefor,
whether by operation of law or otherwise; (iii) any defense arising by reason of
any failure of Collateral Agent to obtain, perfect, maintain or keep in force
any Lien on, any property of any Borrower or any other person; (iv) any defense
based upon or arising out of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any other Borrower or any guarantor or any endorser,
co-maker or other person, including without limitation any discharge of, or bar
against collecting, any of the Obligations (including without limitation

 

45

--------------------------------------------------------------------------------



 

any interest thereon), in or as a result of any such proceeding.  Until all of
the Obligations have been paid, performed, and discharged in full, nothing shall
discharge or satisfy the liability of any Borrower hereunder except the full
performance and payment of all of the Obligations.  If any claim is ever made
upon Collateral Agent or any Lender for repayment or recovery of any amount or
amounts received by Collateral Agent or any Lender in payment of or on account
of any of the Obligations, because of any claim that any such payment
constituted a preferential transfer or fraudulent conveyance, or for any other
reason whatsoever, and Collateral Agent or any Lender repays all or part of said
amount by reason of any judgment, decree or order of any court or administrative
body having jurisdiction over Collateral Agent or any Lender or any of its
property, or by reason of any settlement or compromise of any such claim
effected by Collateral Agent or any Lender with any such claimant (including
without limitation the any other Borrower), then and in any such event, each
Borrower agrees that any such judgment, decree, order, settlement and compromise
shall be binding upon such Borrower, notwithstanding any revocation or release
of this Agreement or the cancellation of any note or other instrument evidencing
any of the Obligations, or any release of any of the Obligations, and each
Borrower shall be and remain liable to Collateral Agent and the Lenders under
this Agreement for the amount so repaid or recovered, to the same extent as if
such amount had never originally been received by Collateral Agent or any
Lender, and the provisions of this sentence shall survive, and continue in
effect, notwithstanding any revocation or release of this Agreement.  Each
Borrower hereby expressly and unconditionally waives all rights of subrogation,
reimbursement and indemnity of every kind against any other Borrower, and all
rights of recourse to any assets or property of any other Borrower, and all
rights to any collateral or security held for the payment and performance of any
Obligations, including (but not limited to) any of the foregoing rights which
Borrower may have under any present or future document or agreement with any
other Borrower or other person, and including (but not limited to) any of the
foregoing rights which any Borrower may have under any equitable doctrine of
subrogation, implied contract, or unjust enrichment, or any other equitable or
legal doctrine.

 

(c)                                  Consents.  Each Borrower hereby consents
and agrees that, without notice to or by Borrower and without affecting or
impairing in any way the obligations or liability of Borrower hereunder,
Collateral Agent and the Lenders may, from time to time before or after
revocation of this Agreement, do any one or more of the following in its sole
and absolute discretion:  (i) accept partial payments of, compromise or settle,
renew, extend the time for the payment, discharge, or performance of, refuse to
enforce, and release all or any parties to, any or all of the Obligations;
(ii) grant any other indulgence to any Borrower or any other Person in respect
of any or all of the Obligations or any other matter; (iii) accept, release,
waive, surrender, enforce, exchange, modify, impair, or extend the time for the
performance, discharge, or payment of, any and all property of any kind securing
any or all of the Obligations or any guaranty of any or all of the Obligations,
or on which Lender at any time may have a Lien, or refuse to enforce its rights
or make any compromise or settlement or agreement therefor in respect of any or
all of such property; (iv) substitute or add, or take any action or omit to take
any action which results in the release of, any one or more other Borrowers or
any endorsers or guarantors of all or any part of the Obligations, including,
without limitation one or more parties to this Agreement, regardless of any
destruction or impairment of any right of contribution or other right of
Borrower; (v) apply any sums received from any other Borrower, any guarantor,
endorser, or co-signer, or from the disposition of any Collateral or security,
to any Indebtedness whatsoever owing from such person or secured by such
Collateral or security, in such manner and order as Lender determines in its
sole discretion, and regardless of whether such Indebtedness is part of the
Obligations, is secured, or is due and payable.  Each Borrower consents and
agrees that Collateral Agent shall be under no obligation to marshal any assets
in favor of Borrower, or against or in payment of any or all of the
Obligations.  Each Borrower further consents and agrees that Collateral Agent
shall have no duties or responsibilities whatsoever with respect to any property
securing any or all of the Obligations.  Without limiting the generality of the
foregoing, Collateral Agent shall have no obligation to monitor, verify, audit,
examine, or obtain or maintain any insurance with respect to, any property
securing any or all of the Obligations.

 

(d)                                 Independent Liability.  Each Borrower hereby
agrees that one or more successive or concurrent actions may be brought hereon
against such Borrower, in the same action in which any other Borrower may be
sued or in separate actions, as often as deemed advisable by Collateral Agent. 
Each Borrower is fully aware of the financial condition of each other Borrower
and is executing and delivering this Agreement based solely upon its own
independent investigation of all matters pertinent hereto, and such Borrower is
not relying in any manner upon any representation or statement of Collateral
Agent or any Lender with respect thereto.  Each Borrower represents and warrants
that it is in a position to obtain, and each Borrower hereby assumes full
responsibility for obtaining, any additional information concerning any other
Borrower’s financial condition and any other matter

 

46

--------------------------------------------------------------------------------



 

pertinent hereto as such Borrower may desire, and such Borrower is not relying
upon or expecting Collateral Agent or any Lender to furnish to it any
information now or hereafter in Collateral Agent’s or such Lender’s possession
concerning the same or any other matter.

 

(e)                                  Subordination.  All Indebtedness of a
Borrower now or hereafter arising held by another Borrower is subordinated to
the Obligations and the Borrower holding the Indebtedness shall take all actions
reasonably requested by Collateral Agent to effect, to enforce and to give
notice of such subordination.

 

[Balance of Page Intentionally Left Blank]

 

47

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By

/s/ Jon D. Isaacson

 

Name:

Jon D. Isaacson

 

Title:

Chief Financial Officer

 

 

 

 

 

 SENSEONICS, INCORPORATED

 

 

 

 

 

By

/s/ Jon D. Isaacson

 

Name:

Jon D. Isaacson

 

Title:

Chief Financial Officer

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------



 

COLLATERAL AGENT AND LENDER:

 

 

 

SOLAR CAPITAL LTD.

 

 

 

 

 

By

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------



 

LENDERS:

 

 

 

SUNS SPV LLC

 

 

 

 

 

By

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

 

 

SCP PRIVATE CREDIT INCOME FUND SPV LLC

 

 

 

 

 

By

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

SCP PRIVATE CREDIT INCOME BDC SPV LLC

 

 

 

 

 

By

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

 

 

SCP PRIVATE CORP LENDING FUND LP

 

 

 

 

 

By

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

SOLAR CAPITAL LTD.

 

$

21,076,023.23

 

46.84

%

SUNS SPV LLC

 

$

3,233,526.28

 

7.19

%

SCP PRIVATE CREDIT INCOME FUND SPV LLC

 

$

5,481,837.52

 

12.18

%

SCP PRIVATE CREDIT INCOME BDC SPV LLC

 

$

4,117,693.62

 

9.15

%

SCP PRIVATE CORP LENDING FUND LP

 

$

11,090,919.35

 

24.65

%

TOTAL

 

$

45,000,000

 

100.00

%

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.15(b)

 

Minimum Product Revenue

 

Month End

 

Product Revenue

December 2019

 

[***]

January 2020

 

[***]

February 2020

 

[***]

March 2020

 

[***]

April 2020

 

[***]

May 2020

 

[***]

June 2020

 

[***]

July 2020

 

[***]

August 2020

 

[***]

September 2020

 

[***]

October 2020

 

[***]

November 2020

 

[***]

December 2020

 

[***]

January 2021 through December 2021

 

[***]

January 2022 and each month thereafter

 

[***]

 

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Description of Collateral

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include: (a) more than
sixty-five percent (65%) of the presently existing and hereafter arising issued
and outstanding equity interests, membership units, or other securities owned by
Borrower or any Guarantor of any Foreign Subsidiary which shares entitle the
holder thereof to vote for directors or any other matter if adverse tax
consequences would result from the pledge of one hundred percent (100%) of such
equity interests, provided that the Collateral shall include one hundred percent
(100%) of the issued and outstanding non-voting equity interests of such Foreign
Subsidiary; (b) any interest of Borrower as a lessee or sublessee under a real
property lease; (c) rights held under a license that are not assignable by their
terms without the consent of the licensor thereof (but only to the extent such
restriction on assignment is effective under Section 9-406, 9-407, 9-408 or
9-409 of the Code (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); (d) any interest of Borrower as a lessee under an
Equipment lease if Borrower is prohibited by the terms of such lease from
granting a security interest in such lease or under which such an assignment or
Lien would cause a default to occur under such lease; provided, however, that
upon termination of such prohibition, such interest shall immediately become
Collateral without any action by Borrower, Collateral Agent or any Lender;
(e) any “intent to use” trademark applications for which a statement of use has
not been filed (but only until such statement is filed); (f) any property and
assets subject to Permitted Liens securing Permitted Indebtedness; (g) motor
vehicles and other similar assets subject to certificates of title or ownership
(except to the extent a security interest therein can be perfected by the filing
of a financing statement); and (h) Excluded Accounts.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Collateral Agent and Lender Terms

 

1.                                      Appointment of Collateral Agent.

 

(a)                                 Each Lender hereby appoints Solar (together
with any successor Collateral Agent pursuant to Section 1.7 of this Exhibit B)
as Collateral Agent under the Loan Documents and authorizes Collateral Agent to
(i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from Borrower, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Collateral Agent under such Loan Documents and (iii) exercise such powers as are
reasonably incidental thereto.

 

(b)                                 Without limiting the generality of clause
(a) above, Collateral Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders with respect to
all payments and collections arising in connection with the Loan Documents
(including in any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Lender is
hereby authorized to make such payment to Collateral Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
Collateral Agent and Lenders with respect to any Obligation in any bankruptcy,
insolvency or similar proceeding (but not to vote, consent or otherwise act on
behalf of such Lender), (iii) act as collateral agent for the Secured Parties
for purposes of the perfection of all Liens created by the Loan Documents and
all other purposes stated therein, (iv) manage, supervise and otherwise deal
with the Collateral as permitted pursuant to the Loan Agreement, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Collateral Agent and the other Lenders with respect to
Borrower and/or the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Collateral
Agent hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Collateral Agent and the Lenders for purposes of the perfection of
all Liens with respect to the Collateral, including any Deposit Account
maintained by Borrower or any Guarantor with, and cash and Cash Equivalents held
by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Collateral Agent, and
each Lender hereby agrees to take such further actions to the extent, and only
to the extent, so authorized and directed.  Collateral Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Lender).  Any
such Person shall benefit from this Exhibit B to the extent provided by
Collateral Agent.

 

(c)                                  Under the Loan Documents, Collateral Agent
(i) is acting solely on behalf of the Lenders, with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Collateral Agent”, the terms “agent”, “Collateral Agent” and “collateral agent”
and similar terms in any Loan Document to refer to Collateral Agent, which terms
are used for title purposes only, (ii) is not assuming any obligation under any
Loan Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Person and (iii) shall
have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender, by accepting the benefits
of the Loan Documents, hereby waives and agrees not to assert any claim against
Collateral Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) through (iii) above.  Except as expressly set forth in
the Loan Documents, Collateral Agent shall not have any duty to disclose, and
shall not be liable for failure to disclose, any information relating to
Borrower or any of its Subsidiaries that is communicated to or obtained by Solar
or any of its Affiliates in any capacity.

 

1

--------------------------------------------------------------------------------



 

2.                                      Binding Effect; Use of Discretion;
E-Systems.

 

(a)                                 Each Lender, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Collateral Agent or the
Required Lenders (or, if expressly required in any Loan Document, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by Collateral Agent in reliance upon the
instructions of the Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Collateral Agent or the Required Lenders
(or, where so required, such greater proportion) of the powers set forth herein
or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of Lenders.

 

(b)                                 If Collateral Agent shall request
instructions from the Required Lenders or all affected Lenders with respect to
any act or action (including failure to act) in connection with any Loan
Document, then Collateral Agent shall be entitled to refrain from such act or
taking such action unless and until Collateral Agent shall have received
instructions from the Required Lenders or all affected Lenders, as the case may
be, and Collateral Agent shall not incur liability to any Person by reason of so
refraining.  Collateral Agent shall be fully justified in failing or refusing to
take any action under any Loan Document (i) if such action would, in the opinion
of Collateral Agent, be contrary to any Requirement of Law or any Loan Document,
(ii) if such action would, in the opinion of Collateral Agent, expose Collateral
Agent to any potential liability under any Requirement of Law or (iii) if
Collateral Agent shall not first be indemnified to its satisfaction against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Collateral Agent as a result
of Collateral Agent acting or refraining from acting under any Loan Document in
accordance with the instructions of the Required Lenders or all affected
Lenders, as applicable.

 

(c)                                  Collateral Agent is hereby authorized by
Borrower and each Lender to establish procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Term Loans
and other matters incidental thereto.  Without limiting the generality of the
foregoing, Collateral Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents (including, without
limitation, borrowing base certificates) and similar items on, by posting to or
submitting and/or completion, on E-Systems.  Borrower and each Lender
acknowledges and agrees that the use of transmissions via an E-System or
electronic mail is not necessarily secure and that there are risks associated
with such use, including risks of interception, disclosure and abuse, and
Borrower and each Lender assumes and accepts such risks by hereby authorizing
the transmission via E-Systems or electronic mail.  Each “e-signature” on any
such posting shall be deemed sufficient to satisfy any requirement for a
“signature”, and each such posting shall be deemed sufficient to satisfy any
requirement for a “writing”, in each case including pursuant to any Loan
Document, any applicable provision of any Code, the federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural Requirement of Law governing such subject
matter. All uses of an E-System shall be governed by and subject to, in addition
to this Section, the separate terms, conditions and privacy policy posted or
referenced in such E-System (or such terms, conditions and privacy policy as may
be updated from time to time, including on such E-System) and related
contractual obligations executed by Collateral Agent, Borrower and/or Lenders in
connection with the use of such E-System. ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NO REPRESENTATION
OR WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED
PERSONS IN CONNECTION WITH ANY E-SYSTEMS.

 

3.                                      Collateral Agent’s Reliance, Etc. 
Collateral Agent may, without incurring any liability hereunder, (a) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, Borrower) and (b) rely and act upon any document and
information (including those transmitted by electronic transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.  None
of Collateral Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Lender and Borrower hereby waives and shall not assert (and
Borrower shall cause its Subsidiaries to waive and agree not to assert) any
right, claim or cause of action based thereon, except to the extent of
liabilities resulting from the gross negligence or willful misconduct of
Collateral Agent or, as the case may be, such Related Person (each as determined
in a final, non-appealable judgment of a court of competent jurisdiction) in
connection with the

 

2

--------------------------------------------------------------------------------



 

duties of Collateral Agent expressly set forth herein.  Without limiting the
foregoing, Collateral Agent: (i) shall not be responsible or otherwise incur
liability for any action or omission taken in reliance upon the instructions of
the Required Lenders or for the actions or omissions of any of its Related
Persons, except to the extent that a court of competent jurisdiction determines
in a final non-appealable judgment that Collateral Agent acted with gross
negligence or willful misconduct in the selection of such Related Person;
(ii) shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document; (iii) makes no warranty or representation, and shall not be
responsible, to any Lender or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of
Borrower or any Related Person of Borrower in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to Borrower, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Collateral Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Collateral Agent in connection with the Loan
Documents; and (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of Borrower or as to the existence or continuation or
possible occurrence or continuation of any Event of Default, and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from Borrower or any Lender describing such Event of
Default that is clearly labeled “notice of default” (in which case Collateral
Agent shall promptly give notice of such receipt to all Lenders, provided that
Collateral Agent shall not be liable to any Lender for any failure to do so,
except to the extent that such failure is attributable to Collateral Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction); and, for each of the items set
forth in clauses (i) through (iv) above, each Lender and Borrower hereby waives
and agrees not to assert (and Borrower shall cause its Subsidiaries to waive and
agree not to assert) any right, claim or cause of action it might have against
Collateral Agent based thereon.

 

4.                                      Collateral Agent Individually. 
Collateral Agent and its Affiliates may make loans and other extensions of
credit to, acquire stock and stock equivalents of, engage in any kind of
business with, Borrower or any Affiliate of Borrower as though it were not
acting as Collateral Agent and may receive separate fees and other payments
therefor.  To the extent Collateral Agent or any of its Affiliates makes the
Term Loan or otherwise becomes a Lender hereunder, it shall have and may
exercise the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Collateral Agent or
such Affiliate, as the case may be, in its individual capacity as Lender, or as
one of the Required Lenders.

 

5.                                      Lender Credit Decision; Collateral Agent
Report.  Each Lender acknowledges that it shall, independently and without
reliance upon Collateral Agent, any Lender or any of their Related Persons or
upon any document solely or in part because such document was transmitted by
Collateral Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of Borrower and make and
continue to make its own credit decisions in connection with entering into, and
taking or not taking any action under, any Loan Document or with respect to any
transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate.  Except for documents
expressly required by any Loan Document to be transmitted by Collateral Agent to
the Lenders, Collateral Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, Property, financial and other condition or
creditworthiness of Borrower or any Affiliate of Borrower that may come in to
the possession of Collateral Agent or any of its Related Persons.  Each Lender
agrees that is shall not rely on any field examination, audit or other report
provided by Collateral Agent or its Related Persons (an “Collateral Agent
Report”).  Each Lender further acknowledges that any Collateral Agent Report
(a) is provided to the Lenders solely as a courtesy, without consideration, and
based upon the understanding that such Lender will not rely on such Collateral
Agent Report, (b) was prepared by Collateral Agent or its Related Persons based
upon information provided by Borrower solely for Collateral Agent’s own internal
use, and (c) may not be complete and may not reflect all information and
findings obtained by Collateral Agent or its Related Persons regarding the
operations and condition of Borrower.  Neither Collateral Agent nor any of its
Related Persons makes any representations or warranties of any kind with respect
to (i) any existing or proposed financing, (ii) the accuracy or

 

3

--------------------------------------------------------------------------------



 

completeness of the information contained in any Collateral Agent Report or in
any related documentation, (iii) the scope or adequacy of Collateral Agent’s and
its Related Persons’ due diligence, or the presence or absence of any errors or
omissions contained in any Collateral Agent Report or in any related
documentation, and (iv) any work performed by Collateral Agent or Collateral
Agent’s Related Persons in connection with or using any Collateral Agent Report
or any related documentation.  Neither Collateral Agent nor any of its Related
Persons shall have any duties or obligations in connection with or as a result
of any Lender receiving a copy of any Collateral Agent Report. Without limiting
the generality of the forgoing, neither Collateral Agent nor any of its Related
Persons shall have any responsibility for the accuracy or completeness of any
Collateral Agent Report, or the appropriateness of any Collateral Agent Report
for any Lender’s purposes, and shall have no duty or responsibility to correct
or update any Collateral Agent Report or disclose to any Lender any other
information not embodied in any Collateral Agent Report, including any
supplemental information obtained after the date of any Collateral Agent
Report.  Each Lender releases, and agrees that it will not assert, any claim
against Collateral Agent or its Related Persons that in any way relates to any
Collateral Agent Report or arises out of any Lender having access to any
Collateral Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Collateral Agent and its Related Persons from all
claims, liabilities and expenses relating to a breach by any Lender arising out
of such Lender’s access to any Collateral Agent Report or any discussion of its
contents.

 

6.                                      Indemnification.  Each Lender agrees to
reimburse Collateral Agent and each of its Related Persons (to the extent not
reimbursed by Borrower as required under the Loan Documents (including pursuant
to Section 12.2 of the Agreement)) promptly upon demand for its Pro Rata Share
of any out-of-pocket costs and expenses (including, without limitation, fees,
charges and disbursements of financial, legal and other advisors and any Taxes
or insurance paid in the name of, or on behalf of, Borrower) incurred by
Collateral Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
amendment, consent, waiver or enforcement of, or the taking of any other action
(whether through negotiations, through any work-out, bankruptcy, restructuring
or other legal or other proceeding (including, without limitation, preparation
for and/or response to any subpoena or request for document production relating
thereto) or otherwise) in respect of, or legal advice with respect to, its
rights or responsibilities under, any Loan Document.  Each Lender further agrees
to indemnify Collateral Agent and each of its Related Persons (to the extent not
reimbursed by Borrower as required under the Loan Documents (including pursuant
to Section 12.2 of the Agreement)), ratably according to its Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including, to the extent not indemnified by the
applicable Lender, Taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to or for the account of any
Lender) that may be imposed on, incurred by, or asserted against Collateral
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document or any other act, event
or transaction related, contemplated in or attendant to any such document, or,
in each case, any action taken or omitted to be taken by Collateral Agent or any
of its Related Persons under or with respect to the foregoing; provided that no
Lender shall be liable to Collateral Agent or any of its Related Persons under
this Section 6 of this Exhibit B to the extent such liability has resulted from
the gross negligence or willful misconduct of Collateral Agent or, as the case
may be, such Related Person, as determined by a final non-appealable judgment of
a court of competent jurisdiction.  To the extent required by any applicable
Requirement of Law, Collateral Agent may withhold from any payment to any Lender
under a Loan Document an amount equal to any applicable withholding Tax.  If the
IRS or any other Governmental Authority asserts a claim that Collateral Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender for any reason, or if Collateral Agent reasonably determines that it was
required to withhold Taxes from a prior payment to or for the account of any
Lender but failed to do so, such Lender shall promptly indemnify Collateral
Agent fully for all amounts paid, directly or indirectly, by Collateral Agent as
Tax or otherwise, including penalties and interest, and together with all
expenses incurred by Collateral Agent.  Collateral Agent may offset against any
payment to any Lender under a Loan Document, any applicable withholding Tax that
was required to be withheld from any prior payment to such Lender but which was
not so withheld, as well as any other amounts for which Collateral Agent is
entitled to indemnification from such Lender under the immediately preceding
sentence of this Section 6 of this Exhibit B.

 

7.                                      Successor Collateral Agent.  Collateral
Agent may resign at any time by delivering notice of such resignation to the
Lenders and Borrower, effective on the date set forth in such notice or, if no
such date is set forth therein, upon the date such notice shall be effective, in
accordance with the terms of this Section 7 of this Exhibit B.  If Collateral
Agent delivers any such notice, the Required Lenders shall have the right to
appoint a

 

4

--------------------------------------------------------------------------------



 

successor Collateral Agent.  If, after 30 days after the date of the retiring
Collateral Agent’s notice of resignation, no successor Collateral Agent has been
appointed by the Required Lenders and has accepted such appointment, then the
retiring Collateral Agent may, on behalf of the Lenders, appoint a successor
Collateral Agent from among the Lenders.  Effective immediately upon its
resignation, (a) the retiring Collateral Agent shall be discharged from its
duties and obligations under the Loan Documents, (b) the Lenders shall assume
and perform all of the duties of Collateral Agent until a successor Collateral
Agent shall have accepted a valid appointment hereunder, (c) the retiring
Collateral Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Collateral Agent was, or because such
Collateral Agent had been, validly acting as Collateral Agent under the Loan
Documents, and (iv) subject to its rights under Section 2(b) of this Exhibit B,
the retiring Collateral Agent shall take such action as may be reasonably
necessary to assign to the successor Collateral Agent its rights as Collateral
Agent under the Loan Documents.  Effective immediately upon its acceptance of a
valid appointment as Collateral Agent, a successor Collateral Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Collateral Agent under the Loan Documents.

 

8.                                      Release of Collateral.  Each Lender
hereby consents to the release and hereby directs Collateral Agent to release
(or in the case of clause (b)(ii) below, release or subordinate) the following:

 

(a)                                 any Guarantor if all of the stock of such
Subsidiary owned by Borrower is sold or transferred in a transaction permitted
under the Loan Documents (including pursuant to a valid waiver or consent), to
the extent that, after giving effect to such transaction, such Subsidiary would
not be required to guaranty any Obligations pursuant to any Loan Document; and

 

(b)                                 any Lien held by Collateral Agent for the
benefit of the Secured Parties against (i) any Collateral that is sold or
otherwise disposed of by Borrower in a transaction permitted by the Loan
Documents (including pursuant to a valid waiver or consent), (ii) any Collateral
subject to a Lien that is expressly permitted under clause (c) of the definition
of the term “Permitted Lien” and (iii) all of the Collateral and Borrower, upon
(A) termination of all of the Commitments, (B) the payment in full in cash of
all of the Obligations (other than inchoate indemnity obligations for which no
claim has been made), and (C) to the extent requested by Collateral Agent,
receipt by Collateral Agent and Lenders of liability releases from Borrower in
form and substance acceptable to Collateral Agent (the satisfaction of the
conditions in this clause (iii), the “Termination Date”).

 

9.                                      Setoff and Sharing of Payments.  In
addition to any rights now or hereafter granted under any applicable Requirement
of Law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default and subject to Section 10(d) of
this Exhibit B, each Lender is hereby authorized at any time or from time to
time upon the direction of Collateral Agent, without notice to Borrower or any
other Person, any such notice being hereby expressly waived, to setoff and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower (regardless of whether such balances are then due to
Borrower) and any other properties or assets at any time held or owing by that
Lender or that holder to or for the credit or for the account of Borrower
against and on account of any of the Obligations that are not paid when due. 
Any Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares of the Obligations.  Borrower agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may purchase participations in accordance with the preceding
sentence and (b) any Lender so purchasing a participation in the Term Loans made
or other Obligations held by other Lenders or holders may exercise all rights of
offset, bankers’ liens, counterclaims or similar rights with respect to such
participation as fully as if such Lender or holder were a direct holder of the
Term Loans and the other Obligations in the amount of such participation. 
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

 

5

--------------------------------------------------------------------------------



 

10.                               Advances; Payments; Non-Funding Lenders;
Actions in Concert.

 

(a)                                 Advances; Payments.  If Collateral Agent
receives any payment with respect to the Term Loan for the account of the
Lenders on or prior to 2:00 p.m. (New York time) on any Business Day, Collateral
Agent shall pay to each applicable Lender such Lender’s Pro Rata Share of such
payment on such Business Day. If Collateral Agent receives any payment with
respect to the Term Loan for the account of Lenders after 2:00 p.m. (New York
time) on any Business Day, Collateral Agent shall pay to each applicable Lender
such Lender’s Pro Rata Share of such payment on the next Business Day.

 

(b)                                 Return of Payments.

 

(i)                                     If Collateral Agent pays an amount to a
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by Collateral Agent or on behalf of from Borrower
and such related payment is not received by Collateral Agent, then Collateral
Agent will be entitled to recover such amount (including interest accruing on
such amount at the rate otherwise applicable to such Obligation) from such
Lender on demand without setoff, counterclaim or deduction of any kind.

 

(ii)                                  If Collateral Agent determines at any time
that any amount received by Collateral Agent under any Loan Document must be
returned to Borrower or paid to any other Person pursuant to any insolvency law
or otherwise, then, notwithstanding any other term or condition of any Loan
Document, Collateral Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Collateral Agent
on demand any portion of such amount that Collateral Agent has distributed to
such Lender, together with interest at such rate, if any, as Collateral Agent is
required to pay to Borrower or such other Person, without setoff, counterclaim
or deduction of any kind and Collateral Agent will be entitled to set off
against future distributions to such Lender any such amounts (with interest)
that are not repaid on demand.

 

(c)                                  [Reserved].

 

(d)                                 Actions in Concert.  Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of any Loan Document (including exercising any rights of
setoff) without first obtaining the prior written consent of Collateral Agent or
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights under any Loan Document shall be taken in concert and at the
direction or with the consent of Collateral Agent or Required Lenders.

 

6

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Taxes; Increased Costs.

 

1.                                      Defined Terms.  For purposes of this
Exhibit C:

 

(a)                                 “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes.

 

(b)                                 “Excluded Taxes” means any of the following
Taxes imposed on or with respect to a Recipient or required to be withheld or
deducted from a payment to a Recipient, (i) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (A) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Term
Loan or Term Loan Commitment pursuant to a law in effect on the date on which
(A) such Lender acquires such interest in the Term Loan or Term Commitment or
(B) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2 or Section 4 of this Exhibit C, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 7 of this Exhibit C and (iv) any withholding Taxes
imposed under FATCA.

 

(c)                                  “FATCA” means Sections 1471 through 1474 of
the Internal Revenue Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Internal Revenue Code.

 

(d)                                 “Foreign Lender” means a Lender that is not
a U.S. Person.

 

(e)                                  “Indemnified Taxes” means (i) Taxes, other
than Excluded Taxes, imposed on or with respect to any payment made by or on
account of any obligation of Borrower under any Loan Document and (ii) to the
extent not otherwise described in clause (i), Other Taxes.

 

(f)                                   “Other Connection Taxes” means, with
respect to any Recipient, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Term Loan or Loan Document).

 

(g)                                  “Other Taxes” means all present or future
stamp, court or documentary, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.

 

(h)                                 “Recipient” means Collateral Agent or any
Lender, as applicable.

 

(i)                                     “U.S. Person” means any Person that is a
“United States person” as defined in Section 7701(a)(30) of the Internal Revenue
Code.

 

(j)                                    “Withholding Agent” means Borrower and
Collateral Agent.

 

1

--------------------------------------------------------------------------------



 

2.                                      Payments Free of Taxes.  Any and all
payments by or on account of any obligation of Borrower under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2 or Section 4 of this Exhibit C) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

3.                                      Payment of Other Taxes by Borrower. 
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of Collateral Agent timely reimburse it
for the payment of, any Other Taxes.

 

4.                                      Indemnification by Borrower.  Borrower
shall indemnify each Recipient, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under Section 2 of this Exhibit C
or this Section 4) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender (with a copy to Collateral Agent), or by
Collateral Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

 

5.                                      Indemnification by the Lenders.  Each
Lender shall severally indemnify Collateral Agent, within 10 days after demand
therefor, for (a) any Indemnified Taxes attributable to such Lender (but only to
the extent that Borrower has not already indemnified Collateral Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(b) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.1 of the Agreement relating to the maintenance of a
Participant Register and (c) any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by Collateral Agent in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by Collateral Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes Collateral
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by Collateral Agent to the Lender
from any other source against any amount due to Collateral Agent under this
Section 5.

 

6.                                      Evidence of Payments.  As soon as
practicable after any payment of Taxes by Borrower to a Governmental Authority
pursuant to the provisions of this Exhibit C, Borrower shall deliver to
Collateral Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
Collateral Agent.

 

7.                                      Status of Lenders.

 

(a)                                 Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to Borrower and Collateral Agent, at the time or
times reasonably requested by Borrower or Collateral Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Collateral Agent as will permit such payments to be made without withholding or
at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by Borrower or Collateral Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Collateral Agent as will enable Borrower or Collateral Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 7(b)(i),
7(b)(ii) and 7(b)(iv) of this Exhibit C) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

2

--------------------------------------------------------------------------------



 

(b)                                 Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Person,

 

(i)                                     any Lender that is a U.S. Person shall
deliver to Borrower and Collateral Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Collateral Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(ii)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrower and Collateral Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or Collateral
Agent), whichever of the following is applicable:

 

A.                                    in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

B.                                    executed copies of IRS Form W-8ECI;

 

C.                                    in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate, in form and substance reasonably
acceptable to Borrower and Collateral Agent, to the effect that such Foreign
Lender (or other applicable Person) is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

D.                                    to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

 

(iii)                               any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrower and Collateral Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or Collateral
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or Collateral Agent to determine
the withholding or deduction required to be made; and

 

(iv)                              if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to Borrower and
Collateral Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or Collateral Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Borrower or Collateral Agent as may be
necessary for Borrower

 

3

--------------------------------------------------------------------------------



 

and Collateral Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(c)                                  Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and Collateral Agent in writing of its legal inability to do so.

 

8.                                      Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
the provisions of this Exhibit C (including by the payment of additional amounts
pursuant to the provisions of this Exhibit C), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under the provisions of this Exhibit C with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 8 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 8, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 8 the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 8 shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

9.                                      Increased Costs.     If any change in
applicable law shall subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, and the result shall be to increase
the cost to such Recipient of making, converting to, continuing or maintaining
the Term Loan or of maintaining its obligation to make the Term Loan, or to
reduce the amount of any sum received or receivable by such Recipient (whether
of principal, interest or any other amount), then, upon the request of such
Recipient, Borrower will pay to such Recipient such additional amount or amounts
as will compensate such Recipient for such additional costs incurred or
reduction suffered.

 

10.                               Survival.  Each party’s obligations under the
provisions of this Exhibit C shall survive the resignation or replacement of
Collateral Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Term Loan Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

4

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Loan Payment Request Form

 

Fax To: (212) 993-1698

 

Date:

 

 

LOAN PAYMENT:

 

 

 

 

 

 

 

Senseonics Holdings, Inc.

 

 

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

 

 

Principal $

 

and/or Interest $

 

 

 

Authorized Signature:

 

 

Phone Number:

Print Name/Title:

 

 

 

 

 

 

 

 

 

LOAN ADVANCE:

 

 

 

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

 

 

From Account #

 

 

To Account #

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

 

 

Amount of Advance $

 

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

 

 

Authorized Signature:

 

 

Phone Number:

Print Name/Title:

 

 

 

 

 

 

 

 

 

OUTGOING WIRE REQUEST:

 

 

 

 

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Beneficiary Name:

 

Amount of Wire: $

Beneficiary Bank:

 

Account Number:

City and State:

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

(For International Wire Only)

Intermediary Bank:

 

Transit (ABA) #:

For Further Credit to:

 

 

 

 

 

Special Instruction:

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #:

 

Telephone #:                                      ]

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

Compliance Certificate

 

TO:

SOLAR CAPITAL LTD., as Collateral Agent and Lender

 

 

FROM:

SENSEONICS HOLDINGS, INC. and SENSEONICS, INCORPORATED

 

The undersigned authorized officer (“Officer”) of Senseonics Holdings, Inc.
(“SHI”), hereby certifies that in accordance with the terms and conditions of
the Loan and Security Agreement dated as of July 16, 2019, by and among SHI,
Senseonics, Incorporated, a Delaware corporation (together with SHI,
individually and collectively, jointly and severally, “Borrower”), Collateral
Agent, and the Lenders from time to time party thereto (the “Loan Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Loan Agreement),

 

(a)                                 Borrower is in complete compliance for the
period ending                 with all required covenants except as noted below;

 

(b)                                 There are no defaults or Events of Default,
except as noted below;

 

(c)                                  Except as noted below, all representations
and warranties of Borrower stated in the Loan Documents are true and correct in
all material respects on this date and for the period described in (a), above;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(d)                                 Borrower, and each of Borrower’s
Subsidiaries, has timely filed all required tax returns and reports; Borrower,
and each of Borrower’s Subsidiaries, has timely paid all foreign, federal,
state, and local Taxes, assessments, deposits and contributions owed by
Borrower, or Subsidiary, except as otherwise permitted pursuant to the terms of
Section 5.8 of the Loan Agreement;

 

(e)                                  No Liens have been levied or claims made
against Borrower or any of its Subsidiaries relating to unpaid employee payroll
or benefits of which Borrower has not previously provided written notification
to Collateral Agent and the Lenders.

 

Attached are the required documents, if any, supporting our certification(s). 
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

Reporting Covenant

 

Requirement

 

Actual

 

Complies

1)

 

Monthly financial statements

 

Monthly within 45 days

 

 

 

Yes

 

No

 

N/A

2)

 

Quarterly financial statements

 

Quarterly within 45 days after first 3 quarters

 

 

 

Yes

 

No

 

N/A

3)

 

Annual (CPA Audited) statements

 

Within 90 days after FYE (or within 5 days of filing with the SEC)

 

 

 

Yes

 

No

 

N/A

 

1

--------------------------------------------------------------------------------



 

4)

 

Annual Financial Projections/Budget (prepared on a monthly basis)

 

Annually (within earlier 10 days of approval or March 1), and when revised
(within 7 days of approval)

 

 

 

Yes

 

No

 

N/A

5)

 

Copies of documents made available to Borrower’s security holders or holders of
the 2018 Notes or the 2019 Notes

 

Within 5 days of such delivery

 

 

 

Yes

 

No

 

N/A

6)

 

8-K, 10-K and 10-Q Filings

 

Within 5 days of filing

 

 

 

Yes

 

No

 

N/A

7)

 

Compliance Certificate

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

8)

 

IP Report

 

When required

 

 

 

Yes

 

No

 

N/A

9)

 

Copies of month-end statements for each Collateral Account

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

10)

 

Copies of material correspondence with Governmental Authorities

 

Within 5 days after documents are sent/received

 

 

 

Yes

 

No

 

N/A

11)

 

Updated Perfection Certificate

 

Every 6 months

 

 

 

Yes

 

No

 

N/A

12)

 

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

 

 

$

 

 

Yes

 

No

 

N/A

13)

 

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

 

 

$

 

 

Yes

 

No

 

N/A

 

Deposit and Securities Accounts

 

(Please list all accounts; attach separate sheet if additional space needed)

 

 

 

Institution Name

 

Account Number

 

New Account?

 

Account Control Agreement in place?

1)

 

 

 

 

 

Yes

 

No

 

Yes

 

 

 

No

2)

 

 

 

 

 

Yes

 

No

 

Yes

 

 

 

No

3)

 

 

 

 

 

Yes

 

No

 

Yes

 

 

 

No

4)

 

 

 

 

 

Yes

 

No

 

Yes

 

 

 

No

 

Financial Covenants

 

Minimum Liquidity
Requirement (period
ending        )

 

(A) Qualified Cash

 

(B) Monthly Cash
Burn x 2

 

(C) A/P not paid
within 120 days
from invoice
date

 

Complies with
Minimum Liquidity
Requirement (Is (B) +
C) less than (A)?)

[Please attach evidence with respect to the Minimum Liquidity Requirement
calculation]

 

 

 

 

 

 

 

Yes

 

No

 

N/A

 

2

--------------------------------------------------------------------------------



 

Minimum Product Revenue
(period ending           )

 

(A) Actual
Product
Revenue
$            

 

(B) Minimum Product Revenue
per Section 7.15(b)
$            

 

Complies with Minimum
Product Revenue (Is (A)
greater than or equal to
(B))?

 

 

 

 

 

 

Yes

 

No

 

N/A

 

Other Matters

 

1)

 

Have there been any changes in Key Persons since the last Compliance
Certificate?

 

Yes

 

No

 

 

 

 

 

 

 

2)

 

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

 

Yes

 

No

 

 

 

 

 

 

 

3)

 

Have there been any new or pending claims or causes of action against Borrower
that involve more than Five Hundred Thousand Dollars ($500,000)?

 

Yes

 

No

4)

 

Has Borrower or any Subsidiary entered into or amended any Material Agreement?
If yes, please explain and provide a copy of the Material Agreement(s) and/or
amendment(s).

 

Yes

 

No

5)

 

Has Borrower provided the Collateral Agent with all notices required to be
delivered under Sections 6.2(a) and 6.2(b) of the Loan Agreement?

 

Yes

 

No

 

3

--------------------------------------------------------------------------------



 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)

 

Senseonics Holdings, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

COLLATERAL AGENT USE ONLY

 

 

 

 

 

 

 

Received by:

 

 

Date:

 

 

 

 

 

 

 

 

Verified by:

 

 

Date:

 

 

 

 

 

 

 

 

Compliance Status:                Yes                No

 

4

--------------------------------------------------------------------------------



 

EXHIBIT F

 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

[SENSEONICS HOLDINGS, INC.]

[SENSEONICS, INCORPORATED]

DATE: [        ], 2019

LENDER[S]:

SOLAR CAPITAL LTD., as Collateral Agent and Lender

 

 

I hereby certify as follows, as of the date set forth above:

 

1.             I am the Secretary, Assistant Secretary or other officer of
Borrower.  My title is as set forth below.

 

2.             Borrower’s exact legal name is set forth above.  Borrower is a
corporation existing under the laws of the State of Delaware.

 

3.             Attached hereto as Exhibit A and Exhibit B, respectively, are
true, correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s Bylaws.  Neither such Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.

 

4.             The following resolutions were duly and validly adopted by
Borrower’s board of directors at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized corporate action). 
Such resolutions are in full force and effect as of the date hereof and have not
been in any way modified, repealed, rescinded, amended or revoked, and the
Lenders may rely on them until each Lender receives written notice of revocation
from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------



 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to
Add or Remove
Signatories

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from the Lenders.

 

Execute Loan Documents.  Execute any loan documents any Lender requires.

 

Grant Security.  Grant Collateral Agent a security interest in any of Borrower’s
assets.

 

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

 

Issue Warrants.  Issue warrants for Borrower’s capital stock.

 

Pay Fees.  Pay fees under the Loan Agreement or any other Loan Document.

 

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

[Balance of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------



 

5.             The persons listed above are Borrower’s officers or employees
with their titles and signatures shown next to their names.

 

 

By: [Senseonics Holdings, Inc.][Senseonics, Incorporated]

 

 

 

Name:

 

 

 

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the                            of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

                   [print title]

 

 

By: [Senseonics Holdings, Inc.][Senseonics, Incorporated]

 

 

 

Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Corporate Borrowing Certificate]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Certificate of Incorporation (including amendments)

 

[see attached]

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Bylaws

 

[see attached]

 

--------------------------------------------------------------------------------



 

EXHIBIT G

 

ACH LETTER

 

SOLAR CAPITAL LTD.

500 Park Avenue, 3rd Floor

New York, NY 10022

Attention: Neil Bonanno

Fax: (212) 993-1698

Email: bonanno@solarcapltd.com

 

Re:  Loan and Security Agreement dated as of July 16, 2019 (the “Agreement”) by
and among Senseonics Holdings, Inc.  (“SHI”), Senseonics Holdings, Inc., a
Delaware corporation (together with SHI, individually and collectively, jointly
and severally, “Borrower”), Solar Capital Ltd. (“Solar”), as collateral agent
(in such capacity, “Collateral Agent”) and the Lenders listed on Schedule 1.1
thereof or otherwise a party thereto from time to time, including Solar in its
capacity as a Lender and each other lender party thereto (each a “Lender” and
collectively, the “Lenders”).  Capitalized terms used but not otherwise defined
herein shall have the meanings given them under the Agreement.

 

In connection with the above referenced Agreement, Borrower hereby authorizes
the Collateral Agent to, at its discretion and with prior notice of at least one
(1) Business Day, initiate debit entries to Borrower’s account indicated below
(i) on each payment date of all Obligations then due and owing, (ii) at any time
any payment due and owing with respect to Lender Expenses, and (iii) upon an
Event of Default, any other Obligations outstanding, in each case pursuant to
Section 2.3(e) of the Agreement.  Borrower authorizes the depository institution
named below to debit to such account.

 

DEPOSITORY NAME

BRANCH

 

 

CITY

STATE AND ZIP CODE

 

 

TRANSIT/ABA NUMBER

ACCOUNT NUMBER

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

SENSEONICS HOLDINGS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT H

 

Form of Secured Promissory Note

 

SECURED PROMISSORY NOTE
(Term Loan)

 

$                    

Dated:  [DATE]

 

FOR VALUE RECEIVED, the undersigned, Senseonics Holdings, Inc., a Delaware
corporation with offices located at 20451 Seneca Meadows Parkway, Germantown, MD
20876 (“SHI”) and Senseonics, Incorporated, a Delaware corporation with offices
located at 20451 Seneca Meadows Parkway, Germantown, MD 20876 (together with
SHI, individually and collectively, jointly and severally, “Borrower”), HEREBY
PROMISE TO PAY [           ] or its registered assigns (“Lender”) the principal
amount of [           ] DOLLARS ($              ) or such lesser amount as shall
equal the outstanding principal balance of the Term Loan made to Borrower by
Lender, plus interest on the aggregate unpaid principal amount of the Term Loan,
at the rates and in accordance with the terms of the Loan and Security Agreement
dated July 16, 2019 by and among Borrower, Lender, Solar Capital Ltd., as
Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement.  Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement.

 

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note (this “Note”).  The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term  Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2(c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all fees and expenses, including, without limitation,
attorneys’ fees and costs, incurred by Lender in the enforcement or attempt to
enforce any of Borrower’s obligations hereunder not performed when due subject
to the terms of the Loan Agreement.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

1

--------------------------------------------------------------------------------



 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

[                ]

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

LOAN AND PAYMENTS OF PRINCIPAL

 

Date

 

Interest Rate

 

Principal
Amount

 

Scheduled
Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------